         Case 6:19-cv-00283-MK              Document 37        Filed 05/28/21   Page 1 of 233




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                            EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No.   6:19-cv-00283-MK

                                         Plaintiff,
                                                              DECLARATION OF LUKE REESE
                        vs.                                   IN SUPPORT OF DEFENDANTS’
                                                              MOTION FOR SUMMARY
 SOUTHWESTERN OREGON                                          JUDGMENT
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                     Defendants.
        I, Luke W. Reese, under penalty of perjury, do hereby declare and say:

        1.       I am the attorney of record for defendants and make this Declaration in support of

Defendants’ Motion for Summary Judgment.

        2.       Attached hereto as Exhibit 1 and incorporated herein by reference is a true and

correct copy of plaintiff’s post to a student forum at Southwestern Oregon Community College

(“SWOCC”), dated June 22, 2016, and Bates-labeled SWOCC-003652.


 DECLARATION – REESE:                                                                           Page - 1
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 2 of 233




        3.       Attached hereto as Exhibit 2 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Jeff Sellers, dated June 10, 2017, and

Bates-labeled SWOCC-003352.

        4.       Attached hereto as Exhibit 3 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Jeff Schultz, dated February 16, 2017,

and Bates-labeled SWOCC-003496.

        5.       Attached hereto as Exhibit 4 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Barb Hendee, dated May 10, 2017, and

Bates-labeled SWOCC-003414.

        6.       Attached hereto as Exhibit 5 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Anny Mueller, dated May 26, 2017,

and Bates-labeled SWOCC-003388.

        7.       Attached hereto as Exhibit 6 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Ron Reel, dated March 7, 2017, and

Bates-labeled SWOCC-003486.

        8.       Attached hereto as Exhibit 7 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Kristina Passadore, dated August 10,

2017, and Bates-labeled SWOCC-003203.

        9.       Attached hereto as Exhibit 8 and incorporated herein by reference is a true and

correct copy of an email from SWOCC professor Kelly Leavitt to plaintiff, dated July 6, 2016,

reflecting feedback in the online portal and Bates-labeled SWOCC-003633.

        10.      Attached hereto as Exhibit 9 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor Kelly Leavitt, dated

July 29, 2016, and Bates-labeled SWOCC-003593-003594.




 DECLARATION – REESE:                                                                          Page - 2
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 3 of 233




        11.      Attached hereto as Exhibit 10 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor Anny Mueller, dated

April 24, 2017, and Bates-labeled SWOCC-003457.

        12.      Attached hereto as Exhibit 11 and incorporated herein by reference is a true and

correct copy of an email from SWOCC professor Barb Hendee to plaintiff, dated May 6, 2017,

reflecting feedback in the online portal and Bates-labeled SWOCC-003443.

        13.      Attached hereto as Exhibit 12 and incorporated herein by reference is a true and

correct excerpt from the SWOCC Nursing Student Program Handbook (2017-2018), Bates-labeled

SWOCC-000153-000156, SWOCC-000179-000181, and SWOCC-000186.

        14.      Attached hereto as Exhibit 13 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor Barb Hendee, dated

May 6, 2017, reflecting both feedback in the online portal and plaintiff’s response, and

Bates-labeled SWOCC-003441.

        15.      Attached hereto as Exhibit 14 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Anny Mueller, dated April 13, 2017,

and Bates-labeled SWOCC-003469.

        16.      Attached hereto as Exhibit 15 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Anny Mueller, dated April 27, 2017,

and Bates-labeled SWOCC-003456.

        17.      Attached hereto as Exhibit 16 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor Gary Will, dated

August 7-9, 2017, and Bates-labeled SWOCC-003208.

        18.      Attached hereto as Exhibit 17 and incorporated herein by reference is a true and

correct copy of an email from SWOCC’s Jade Stalcup to plaintiff, dated July 17, 2017, and

Bates-labeled SWOCC-003278-003279.


 DECLARATION – REESE:                                                                          Page - 3
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 4 of 233




        19.      Attached hereto as Exhibit 18 and incorporated herein by reference is a true and

correct copy of the Fall 2017 clinical schedule for SWOCC’s first-year nursing students,

Bates-labeled SWOCC-003865.

        20.      Attached hereto as Exhibit 19 and incorporated herein by reference is a true and

correct copy of SWOCC’s Fall Term 2017-2018 Academic Standing Report, Bates-labeled

SWOCC-002539 and SWOCC-002542.

        21.      Attached hereto as Exhibit 20 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Christina Alexander, dated October 2,

2017, and Bates-labeled SWOCC-003070.

        22.      Attached hereto as Exhibit 21 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Robin Finney, dated November 15,

2017, and Bates-labeled SWOCC-003034.

        23.      Attached hereto as Exhibit 22 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Melissa Sperry, dated

February 3, 2018, and Bates-labeled SWOCC-003002.

        24.      Attached hereto as Exhibit 23 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professors and defendants Melissa Sperry and

Susan Walker, dated March 20, 2018, and Bates-labeled SWOCC-002959.

        25.      Attached hereto as Exhibit 24 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and multiple SWOCC employees, dated

April 16-25, 2018, and Bates-labeled SWOCC-000098-000106.

        26.      Attached hereto as Exhibit 25 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor and defendant Melissa

Sperry, dated April 13-16, 2018, and Bates-labeled SWOCC-002903-002905.




 DECLARATION – REESE:                                                                          Page - 4
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 5 of 233




        27.      Attached hereto as Exhibit 26 and incorporated herein by reference is a true and

correct copy of an email thread between SWOCC professors and defendants Melissa Sperry and

Susan Walker and SWOCC professor Liz Cooper, dated January 26-29, 2018, and Bates-labeled

SWOCC-003853.

        28.      Attached hereto as Exhibit 27 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and multiple SWOCC employees, and among the

employees, dated January 26, 2018 through June 13, 2018, and Bates-labeled SWOCC-003901.

        29.      Attached hereto as Exhibit 28 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Melissa Sperry and

SWOCC professor Liz Cooper dated January 28, 2018, with a letter attached, and Bates-labeled

SWOCC-003769-003770.

        30.      Attached hereto as Exhibit 29 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professors and defendants Melissa

Sperry and Susan Walker, dated April 13-18, 2018, and Bates-labeled SWOCC-000137-000139.

        31.      Attached hereto as Exhibit 30 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professors and defendants Melissa

Sperry and Susan Walker, dated April 9-10, 2018, and Bates-labeled SWOCC-000128.

        32.      Attached hereto as Exhibit 31 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Melissa Sperry, dated

March 12, 2018, and Bates-labeled SWOCC-002986.

        33.      Attached hereto as Exhibit 32 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor Christina Alexander, dated

November 20, 2017, and Bates-labeled SWOCC-003032.




 DECLARATION – REESE:                                                                          Page - 5
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 6 of 233




        34.      Attached hereto as Exhibit 33 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor and defendant Melissa

Sperry, dated February 22-23, 2018, reflecting both feedback in the online portal and plaintiff’s

response, and Bates-labeled SWOCC-002990.

        35.      Attached hereto as Exhibit 34 and incorporated herein by reference is a true and

correct copy of plaintiff’s academic schedule for April through June 2018, Bates-labeled

SWOCC-004669-004671.

        36.      Attached hereto as Exhibit 35 and incorporated herein by reference is a true and

correct copy of the complaint that plaintiff submitted to SWOCC on or around May 24, 2018,

Bates-labeled SWOCC-000289-000294.

        37.      Attached hereto as Exhibit 36 and incorporated herein by reference is a true and

correct copy of plaintiff’s case study assignment for NRS 233 (Pathophysiological Processes II),

dated April 17, 2018, and Bates-labeled SWOCC-002287-002312.

        38.      Attached hereto as Exhibit 37 and incorporated herein by reference is a true and

correct excerpt from the deposition transcript of SWOCC professor Robin Finney.

        39.      Attached hereto as Exhibit 38 and incorporated herein by reference is a true and

correct copy of feedback from SWOCC professor Robin Finney, dated April 25, 2018, regarding

plaintiff’s case study, and Bates-labeled SWOCC-001636-001637.

        40.      Attached hereto as Exhibit 39 and incorporated herein by reference is a true and

correct copy of notes taken by SWOCC professor and defendant Melissa Sperry, dated April 25,

2018, and Bates-labeled SWOCC-000144.

        41.      Attached hereto as Exhibit 40 and incorporated herein by reference is an email from

SWOCC professor and defendant to plaintiff, dated April 25, 2018, and Bates-labeled

SWOCC-002801-002802.




 DECLARATION – REESE:                                                                          Page - 6
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 7 of 233




        42.      Attached hereto as Exhibit 41 and incorporated herein by reference is a true and

correct copy of plaintiff’s Student Deficiency Form, dated April 25, 2018, and Bates-labeled

SWOCC-003915.

        43.      Attached hereto as Exhibit 42 and incorporated herein by reference is a true and

correct copy of notes taken by SWOCC professor and defendant Susan Walker, dated April 25,

2018 through June 7, 2018, and Bates-labeled SWOCC-001300-001304.

        44.      Attached hereto as Exhibit 43 and incorporated herein by reference is an email

thread between plaintiff and SWOCC professor Robin Finney, dated April 25-26, 2018, and

Bates-labeled SWOCC-002787-2788.

        45.      Attached hereto as Exhibit 44 and incorporated herein by reference is a true and

correct copy of notes taken by SWOCC employee Julianna Seldon, dated April 26, 2018, and

Bates-labeled SWOCC-000671-000673.

        46.      Attached hereto as Exhibit 45 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC Dean of Technical and Workforce Education and

defendant Francisco Saldivar, dated April 30, 2018, and Bates-labeled SWOCC-000304-000306.

        47.      Attached hereto as Exhibit 46 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC dean and defendant Francisco Saldivar, and

SWOCC Vice President of Enrollment and Student Services and defendant Tim Dailey, dated

April 30, 2018, and Bates-labeled SWOCC-000300-000303.

        48.      Attached hereto as Exhibit 47 and incorporated herein by reference is a true and

correct copy of notes regarding the meeting that occurred between various SWOCC employees and

plaintiff, dated April 30, 2018, and Bates-labeled SWOCC-003914.

        49.      Attached hereto as Exhibit 48 and incorporated herein by reference is a true and

correct copy of an email from SWOCC professor and defendant Susan Walker to plaintiff, dated

April 30, 2018, and Bates-labeled SWOCC-002784-002785.


 DECLARATION – REESE:                                                                          Page - 7
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 8 of 233




        50.      Attached hereto as Exhibit 49 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC dean and defendant Francisco

Saldivar, and among Saldivar and SWOCC employees, all dated May 7, 2018, and Bates-labeled

SWOCC-000540.

        51.      Attached hereto as Exhibit 50 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC dean and defendant Francisco Saldivar, dated

May 7, 2018, and Bates-labeled SWOCC-000559.

        52.      Attached hereto as Exhibit 51 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC dean and defendant Francisco

Saldivar, dated May 7, 2018, and Bates-labeled SWOCC-000661-000662.

        53.      Attached hereto as Exhibit 52 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC dean and defendant Francisco Saldivar, and

among Saldivar and SWOCC employees, dated May 20-23, 2018, and Bates-labeled

SWOCC-000656-000657.

        54.      Attached hereto as Exhibit 53 and incorporated herein by reference is a true and

correct copy of an email and attachment from SWOCC professor and defendant Pam Wick to

SWOCC professor and defendant Susan Walker, dated May 17, 2018, and Bates-labeled

SWOCC-000124-000125.

        55.      Attached hereto as Exhibit 54 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Pam Wick, and among

SWOCC employees, all dated May 16, 2018, and Bates-labeled SWOCC-000480.

        56.      Attached hereto as Exhibit 55 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Pam Wick, and among

SWOCC employees, dated May 16-17, 2018, and Bates-labeled SWOCC-000526-000527.




 DECLARATION – REESE:                                                                          Page - 8
 Gililland v. Southwestern Oregon Community College, et al.
         Case 6:19-cv-00283-MK              Document 37       Filed 05/28/21   Page 9 of 233




        57.      Attached hereto as Exhibit 56 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Pam Wick, and among

SWOCC employees, all dated May 16, 2018, and Bates-labeled SWOCC-000481-000482.

        58.      Attached hereto as Exhibit 57 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC dean and defendant Francisco Saldivar, dated

May 18, 2018, and Bates-labeled SWOCC-000560.

        59.      Attached hereto as Exhibit 58 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC dean and defendant Francisco Saldivar, and

among SWOCC employees, dated May 20, 2018, and Bates-labeled SWOCC-000539.

        60.      Attached hereto as Exhibit 59 and incorporated herein by reference is a true and

correct copy of an email thread between SWOCC professor and defendant Susan Walker, SWOCC

dean and defendant Francisco Saldivar, and SWOCC VP Dailey, dated May 21, 2018, and

Bates-labeled SWOCC-001329-001330.

        61.      Attached hereto as Exhibit 60 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC dean and defendant Francisco

Saldivar, dated May 2, 2018, and Bates-labeled SWOCC-000564.

        62.      Attached hereto as Exhibit 61 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor and defendant Melissa

Sperry, and among SWOCC employees, dated May 21-22, 2018, and Bates-labeled

SWOCC-000519-000520.

        63.      Attached hereto as Exhibit 62 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor and defendant Melissa

Sperry, and among SWOCC employees, all dated May 22, 2018, and Bates-labeled

SWOCC-000521-000522.




 DECLARATION – REESE:                                                                          Page - 9
 Gililland v. Southwestern Oregon Community College, et al.
        Case 6:19-cv-00283-MK              Document 37        Filed 05/28/21   Page 10 of 233




        64.      Attached hereto as Exhibit 63 and incorporated herein by reference is a true and

correct excerpt from the deposition of plaintiff.

        65.      Attached hereto as Exhibit 64 and incorporated herein by reference is a true and

correct copy of an email from thread between plaintiff and SWOCC professor and defendant Susan

Walker, dated May 22-23, 2018, and Bates-labeled SWOCC-000120-000121.

        66.      Attached hereto as Exhibit 65 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC VP and defendant Tim Dailey, and between

Dailey and SWOCC dean and defendant Francisco Saldivar, all dated May 29, 2018, and

Bates-labeled SWOCC-000524-000525.

        67.      Attached hereto as Exhibit 66 and incorporated herein by reference is a true and

correct copy of an email from SWOCC VP and defendant Tim Dailey and plaintiff, dated May 25,

2018, and Bates-labeled SWOCC-000551-000552.

        68.      Attached hereto as Exhibit 67 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and various SWOCC employees, and among those

employees, dated May 26-29, 2018, and Bates-labeled SWOCC-000646-000648.

        69.      Attached hereto as Exhibit 68 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC VP and defendant Tim Dailey, dated May 31,

2018, and Bates-labeled SWOCC-003970.

        70.      Attached hereto as Exhibit 69 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and various SWOCC employees, all dated June 1,

2018, and Bates-labeled SWOCC-002736-002737.

        71.      Attached hereto as Exhibit 70 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC VP and defendant Tim Dailey, dated June 18,

2018, and among Dailey and other SWOCC employees, all dated June 13, 2018, and Bates-labeled

SWOCC-000541.


 DECLARATION – REESE:                                                                      Page - 10
 Gililland v. Southwestern Oregon Community College, et al.
        Case 6:19-cv-00283-MK              Document 37        Filed 05/28/21   Page 11 of 233




        72.      Attached hereto as Exhibit 71 and incorporated herein by reference is a true and

correct copy of an email thread between SWOCC VP and defendant Tim Dailey, SWOCC

professor and defendant Susan Walker, and SWOCC dean and defendant Francisco Saldivar, dated

June 20, 2018, and Bates-labeled SWOCC-001328.

        73.      Attached hereto as Exhibit 72 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor and defendant Susan

Walker, dated June 12-14, 2018, and Bates-labeled SWOCC-000109-000110.

        74.      Attached hereto as Exhibit 73 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to SWOCC professor and defendant Susan Walker, dated

June 16, 2018, and Bates-labeled SWOCC-000108.

        75.      Attached hereto as Exhibit 74 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to various SWOCC employees, dated July 7, 2018, and

Bates-labeled SWOCC-000548-000549.

        76.      Attached hereto as Exhibit 75 and incorporated herein by reference is a true and

correct copy of an email from plaintiff to various SWOCC employees, dated July 7, 2018, and

Bates-labeled SWOCC-000107.

        77.      Attached hereto as Exhibit 76 and incorporated herein by reference is a true and

correct excerpt from the deposition of SWOCC VP and defendant Tim Dailey.

        78.      Attached hereto as Exhibit 77 and incorporated herein by reference is a true and

correct excerpt from the deposition of SWOCC dean and defendant Francisco Saldivar.

        79.      Attached hereto as Exhibit 78 and incorporated herein by reference is a true and

correct copy of plaintiff’s tort claim notice, dated August 1, 2018.

        80.      Attached hereto as Exhibit 79 and incorporated herein by reference is a true and

correct excerpt of Plaintiff’s Responses to Defendants’ First Set of Interrogatories, dated June 26,

2020.


 DECLARATION – REESE:                                                                      Page - 11
 Gililland v. Southwestern Oregon Community College, et al.
        Case 6:19-cv-00283-MK              Document 37        Filed 05/28/21   Page 12 of 233




        81.      Attached hereto as Exhibit 80 and incorporated herein by reference is a true and

correct excerpt from the deposition of SWOCC professor and defendant Susan Walker.

        82.      Attached hereto as Exhibit 81 and incorporated herein by reference is a true and

correct copy of an email thread between plaintiff and SWOCC professor and defendant Susan

Walker,       and     among       SWOCC          employees,     dated   June   16-18,   2018,    and

Bates-labeled SWOCC-00500-00502.

        83.      Attached hereto as Exhibit 82 and incorporated herein by reference is a true and

correct excerpt from the deposition of SWOCC professor and defendant Melissa Sperry.

        84.      Attached hereto as Exhibit 83 and incorporated herein by reference is a true and

correct copy of SWOCC’s “APP # 7165: Discrimination and Harassment Policy,” Bates-labeled

SWOCC-000554-000557.

I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY
KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS
EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.
        DATED this 28th day of May 2021.


                                                     s/ Luke W. Reese
                                                     Luke W. Reese, OSB No. 076129
                                                     Garrett Hemann Robertson P.C.
                                                     lreese@ghrlawyers.com
                                                     Of Attorneys for Defendants




 DECLARATION – REESE:                                                                      Page - 12
 Gililland v. Southwestern Oregon Community College, et al.
        Case 6:19-cv-00283-MK                Document 37         Filed 05/28/21   Page 13 of 233




                                       CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the foregoing Declaration of Luke Reese in
Support of Defendants’ Motion for Summary Judgment on the date indicated below,

        [X]      Via First-Class Mail with postage prepaid
        [X]      Via Electronic Filing
        [ ]      Via Facsimile Transmission
        [ ]      Via Hand Delivery
        [ ]      Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:
                              Brandon J. Mark
                              Parsons Behle & Latimer
                              201 South Main Street, Suite 1800
                              Salt Lake City UT 84111
                              Phone: 801-532-1234
                              Fax: 801-536-6111
                              Email: bmark@parsonsbehle.com
                                     ecf@parsonsbehle.com

        DATED May 28, 2021

                                 GARRETT HEMANN ROBERTSON P.C.



                                               s/ Luke W. Reese
                                       Luke W. Reese (OSB No. 076129)
                                           lreese@ghrlawyers.com
                                            Phone: 503-581-1501
                                              Fax: 503-581-5891
                                         Of Attorneys for Defendants
                      4839-3727-5883, v. 1




 CERTIFICATE OF SERVICE:                                                                      Page - 13
 Gililland v. Southwestern Oregon Community College District, et al.
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 14 of 233




                         Exhibit 1, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 15 of 233




                         Exhibit 2, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 16 of 233




                         Exhibit 3, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 17 of 233




                         Exhibit 4, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 18 of 233




                         Exhibit 5, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 19 of 233




                         Exhibit 6, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 20 of 233




                         Exhibit 7, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 21 of 233




                         Exhibit 8, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 22 of 233




                         Exhibit 9, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 23 of 233




                         Exhibit 9, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 24 of 233




                        Exhibit 10, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 25 of 233




                        Exhibit 11, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 26 of 233




                        Exhibit 12, Page 1 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 27 of 233




                        Exhibit 12, Page 2 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 28 of 233




                        Exhibit 12, Page 3 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 29 of 233




                        Exhibit 12, Page 4 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 30 of 233




                        Exhibit 12, Page 5 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 31 of 233




                        Exhibit 12, Page 6 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 32 of 233




                        Exhibit 12, Page 7 of 8
        Case 6:19-cv-00283-MK                      Document 37              Filed 05/28/21           Page 33 of 233




                            Behavior in the classroom, learning lab, or clinical setting that violates the policies of the Nursing
                            Program, and/or College.

                           A student who falsifies patient records or engages in other dishonesty in patient care give the
                           Oregon State Board of Nursing reason to suspect that he or she will continue the same dishonest
                           acts after licensure. The board expects to be made aware of acts committed as a student and an
                           investigation will be conducted once the student makes application for licensure.

DEFICIENT                   Behavior in providing care to patients/clients that fails to achieve previous and/or current course
PRACTICE                    outcomes; and that fails to achieve the standard of care.

ACADEMIC                   Offenses against academic honesty are any acts which would have the effect of unfairly promoting
DISHONESTY                 or enhancing one's academic standing. Academic dishonesty also includes knowingly permitting or
                           assisting any person in the commission of an offense against academic honesty. All academic work
                           (e.g. homework, assignments, written and oral reports, creative projects, performances, exams,
                           extra-credit projects, research, etc.) are subject to the following standards of academic integrity:
                           Plagiarism: The intentional submission for evaluation to a College instructor or administrator of
                           material based in significant part, on work done by someone other than the submitter without
                           reasonable written indication to the evaluator of material's true source. Representing the words or
                           ideas of another as one's own. All ideas, arguments and phrases submitted without attribution to
                           other sources, must be the creative product of the student. Plagiarism includes copying portions of
                           the writing of others with only minor changes in wording, with inadequate footnotes, quotes, or
                           other reference forms of citation or only a list of references. Paraphrasing without appropriate
                           citation is also plagiarism.
                           Cheating: Intentionally using or attempting to use unauthorized materials, information, or study
                           aids in any academic exercise. Students must adhere to the guidelines provided by their instructor
                           for completing coursework and may not present the same (or substantially the same) work for more
                           than one course without obtaining approval from the instructor of each course.
                           Fabrication: Intentional and unauthorized falsification or invention of any information or citation in
                           an academic exercise.
                           Collusion: Intentionally or knowingly helping or attempting to help another to violate the academic
                           honesty policy. Students may only collaborate within the limits prescribed by their instructors.

                      See Conduct Expected of Students, pages 27-29 for further information regarding Academic Dishonesty




Reviewed and revised as applicable 8/7/2017                                                                                     Page 34




                                                                                                                          SWOCC-000186
                                                     Exhibit 12, Page 8 of 8
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 34 of 233




                        Exhibit 13, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 35 of 233




                        Exhibit 14, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 36 of 233




                        Exhibit 15, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 37 of 233




                        Exhibit 16, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 38 of 233




                        Exhibit 17, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 39 of 233




                        Exhibit 17, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 40 of 233


                            REDACTED




                        Exhibit 18, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37          Filed 05/28/21   Page 41 of 233


                            REDACTED




                          Exhibit 19, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37          Filed 05/28/21   Page 42 of 233


                            REDACTED




                          Exhibit 19, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 43 of 233




                        Exhibit 20, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 44 of 233




                        Exhibit 21, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 45 of 233




                        Exhibit 22, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 46 of 233




                        Exhibit 23, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 47 of 233




                        Exhibit 24, Page 1 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 48 of 233




                        Exhibit 24, Page 2 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 49 of 233




                        Exhibit 24, Page 3 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 50 of 233




                        Exhibit 24, Page 4 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 51 of 233




                        Exhibit 24, Page 5 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 52 of 233




                        Exhibit 24, Page 6 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 53 of 233




                        Exhibit 24, Page 7 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 54 of 233




                        Exhibit 24, Page 8 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 55 of 233




                        Exhibit 24, Page 9 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 56 of 233




                        Exhibit 25, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 57 of 233




                        Exhibit 25, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 58 of 233




                        Exhibit 25, Page 3 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 59 of 233




                        Exhibit 26, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 60 of 233




                        Exhibit 27, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 61 of 233




                        Exhibit 28, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 62 of 233




                        Exhibit 28, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 63 of 233




                        Exhibit 29, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 64 of 233




                        Exhibit 29, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 65 of 233




                        Exhibit 29, Page 3 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 66 of 233




                        Exhibit 30, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 67 of 233




                        Exhibit 31, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 68 of 233




                        Exhibit 32, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 69 of 233




                        Exhibit 33, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 70 of 233




                        Exhibit 34, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 71 of 233




                        Exhibit 34, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 72 of 233




                        Exhibit 34, Page 3 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 73 of 233




                        Exhibit 35, Page 1 of 6
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 74 of 233




                        Exhibit 35, Page 2 of 6
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 75 of 233




                        Exhibit 35, Page 3 of 6
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 76 of 233




                        Exhibit 35, Page 4 of 6
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 77 of 233




                        Exhibit 35, Page 5 of 6
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 78 of 233




                        Exhibit 35, Page 6 of 6
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 79 of 233




                        Exhibit 36, Page 1 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 80 of 233




                        Exhibit 36, Page 2 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 81 of 233




                        Exhibit 36, Page 3 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 82 of 233




                        Exhibit 36, Page 4 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 83 of 233




                        Exhibit 36, Page 5 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 84 of 233




                        Exhibit 36, Page 6 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 85 of 233




                        Exhibit 36, Page 7 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 86 of 233




                        Exhibit 36, Page 8 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 87 of 233




                        Exhibit 36, Page 9 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 88 of 233




                        Exhibit 36, Page 10 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 89 of 233




                        Exhibit 36, Page 11 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 90 of 233




                        Exhibit 36, Page 12 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 91 of 233




                        Exhibit 36, Page 13 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 92 of 233




                        Exhibit 36, Page 14 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 93 of 233




                        Exhibit 36, Page 15 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 94 of 233




                        Exhibit 36, Page 16 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 95 of 233




                        Exhibit 36, Page 17 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 96 of 233




                        Exhibit 36, Page 18 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 97 of 233




                        Exhibit 36, Page 19 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 98 of 233




                        Exhibit 36, Page 20 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 99 of 233




                        Exhibit 36, Page 21 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 100 of 233




                        Exhibit 36, Page 22 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 101 of 233




                        Exhibit 36, Page 23 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 102 of 233




                        Exhibit 36, Page 24 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 103 of 233




                        Exhibit 36, Page 25 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 104 of 233




                        Exhibit 36, Page 26 of 26
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 105 of 233




· · · · · · ·UNITED STATES DISTRICT COURT

· · · · · · · · · DISTRICT OF OREGON

· · · · · · · · · ·EUGENE DIVISION

------------------------------------------------
NICOLE GILILLAND,· · · · · )
an individual,· · · · · · ·) Case No.:
· · · · · · · · · · · · · ·) 6:19-cv-00283-AA
· · ·Plaintiff,· · · · · · )
· · · · · · · · · · · · · ·)
· vs.· · · · · · · · · · · ) Deposition of:
· · · · · · · · · · · · · ·)
SOUTHWESTERN OREGON· · · · ) ROBIN FINNEY
COMMUNITY COLLEGE DISTRICT )
BY AND THROUGH ITS BOARD· ·)
OF EDUCATION, an Oregon· · )
Community College District )
Board; SOUTHWESTERN· · · · )
OREGON COMMUNITY COLLEGE,· )
an Oregon community· · · · )
college; PATTY SCOTT,· · · )
an individual; TIM DAILY,· )
an individual; FRANCISCO· ·)
SALDIVAR, an individual;· ·)
SUSAN WALKER, an· · · · · ·)
individual; MELISSA· · · · )
SPERRY WALKER, an· · · · · )
individual; and PAMELA· · ·)
WICK, an individual,· · · ·)
· · · · · · · · · · · · · ·)
· · ·Defendants.· · · · · ·)
___________________________)


· · · · · · · April 16, 2021 - 4:00 p.m.




· ·Proceedings recorded via Zoom teleconference and
· transcribed simultaneously via stenographic means
· · · · · ·by reporter Marsha Beuchert, RPR



                         Exhibit 37, Page 1 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 106 of 233


                        Robin Finney· *· April 16, 2021                      10


·1· · · · A.· ·Yeah.· Uh-huh (affirmative).
·2· · · · Q.· ·Let's put up Exhibit 96, which is SWOCC
·3· ·4582.· It's actually a collection of -- random
·4· ·collection of documents.· We'll start with the last

·5· ·page.
·6· · · · · · ·(EXHIBIT 96 MARKED.)
·7· · · · Q.· ·BY MR. MARK:· Go ahead and review this.· If
·8· ·you need to make it bigger, we can make it bigger for
·9· ·you.
10· · · · A.· ·No, I can see it okay.
11· · · · Q.· ·First question, do you recall these events
12· ·much or --

13· · · · A.· ·This helps quite a bit because I hadn't

14· ·remembered everything, but I do remember now filling

15· ·this out for -- I believe Susan asked me to complete
16· ·that.

17· · · · Q.· ·Okay.· Do you recall the events leading up
18· ·to this?
19· · · · A.· ·To the -- yeah.· So I had gone through and
20· ·graded assignments.· Like the paper said, she --
21· ·Nicole originally got a 77 percent on the assignment.
22· ·I don't actually remember the assignment

23· ·specifically, but it looks like they had to write a
24· ·care plan.· I know they had to write -- in a care
25· ·plan they usually had to write a pathophysiology, if



                                                                              YVer1f




                         Exhibit 37, Page 2 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 107 of 233


                        Robin Finney· *· April 16, 2021                      11


·1· ·that's what the assignment was.· I really can't
·2· ·remember the assignment, which is sad.
·3· · · · · · ·When I read Nicole's paper, I knew most
·4· ·likely that there was plagiarism because you can tell

·5· ·when you're reading papers if it's not somebody's
·6· ·words, or if the wording changes.· You know, it
·7· ·doesn't match up.· I was pretty sure there was
·8· ·plagiarism.
·9· · · · · · ·So I had taken her paper, which I
10· ·originally graded as 77 percent, to Melissa, who is
11· ·her advisor, and expressed that I had concerns about
12· ·this paper, that I suspected there was probably

13· ·plagiarism.· We didn't have necessarily a great

14· ·system to filter through papers for plagiarism that

15· ·was used college-wide.· So I hadn't actually gone any
16· ·further, but this says that I put a sentence in the

17· ·paper.· I thought it was Melissa who did that but,
18· ·regardless, I do remember a block of the paper being
19· ·just typed in to, like, Google or whatever, and it
20· ·came up as a complete copy of something straight off
21· ·the web page -- some web page.
22· · · · · · ·So I was discussing that with Melissa.· The

23· ·nursing handbook was very clear about what happens
24· ·with plagiarism, so her grade was changed to a zero
25· ·percent.



                                                                              YVer1f




                         Exhibit 37, Page 3 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 108 of 233


                        Robin Finney· *· April 16, 2021                      83


·1· · · · · · · · · ·REPORTER'S CERTIFICATE

·2· ·STATE OF UTAH· · · · )
· · · · · · · · · · · · · )· ss.
·3· ·COUNTY OF SALT LAKE· )

·4·   · · · · · · · · I, Marsha Beuchert, Registered
· ·   ·Professional Reporter do hereby certify:
·5
· ·   · · · · · · · · That prior to being examined, the
·6·   ·witness ROBIN FINNEY was by me duly sworn to tell the
· ·   ·truth, the whole truth, and nothing but the truth;
·7
· ·   · · · · · · · · That said deposition was taken down by
·8·   ·me in stenotype on April 16, 2021 at the place
· ·   ·therein named, and was thereafter transcribed, and
·9·   ·that a true and correct transcription of said
· ·   ·testimony is set forth in the preceding pages;
10
· ·   · · · · · · · · I further certify that, in accordance
11·   ·with Rule 30(e), a request having been made to review
· ·   ·the transcript, a reading copy was sent to Mr. Reese
12·   ·for the witness to read and sign and then return to
· ·   ·me for filing with Attorney Mark.
13
· ·   · · · · · · · · I further certify that I am not of kin
14·   ·or otherwise associated with any of the parties
· ·   ·interested in the outcome thereof.
15
· ·   · · · · · · · · ·WITNESS MY HAND this 29th day of
16·   ·April, 2021.

17

18
· · · · · · · · · · · · ·_______________________
19· · · · · · · · · · · · ·MARSHA BEUCHERT, RPR

20

21

22

23

24

25




                         Exhibit 37, Page 4 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 109 of 233




                         Exhibit 38, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 110 of 233




                         Exhibit 38, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 111 of 233




                         Exhibit 39, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 112 of 233




                         Exhibit 40, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 113 of 233




                         Exhibit 40, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 114 of 233




                         Exhibit 41, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 115 of 233




                         Exhibit 42, Page 1 of 5
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 116 of 233




                         Exhibit 42, Page 2 of 5
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 117 of 233




                         Exhibit 42, Page 3 of 5
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 118 of 233




                         Exhibit 42, Page 4 of 5
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 119 of 233




                         Exhibit 42, Page 5 of 5
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 120 of 233




                         Exhibit 43, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 121 of 233




                         Exhibit 43, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 122 of 233




                         Exhibit 44, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 123 of 233




                         Exhibit 44, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 124 of 233




                         Exhibit 44, Page 3 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 125 of 233




                         Exhibit 45, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 126 of 233




                         Exhibit 45, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 127 of 233




                         Exhibit 45, Page 3 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 128 of 233




                         Exhibit 46, Page 1 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 129 of 233




                         Exhibit 46, Page 2 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 130 of 233




                         Exhibit 46, Page 3 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 131 of 233




                         Exhibit 46, Page 4 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 132 of 233




                         Exhibit 47, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 133 of 233




                         Exhibit 48, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 134 of 233




                         Exhibit 48, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 135 of 233




                         Exhibit 49, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 136 of 233




                         Exhibit 50, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 137 of 233




                         Exhibit 51, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 138 of 233




                         Exhibit 51, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 139 of 233




                         Exhibit 52, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 140 of 233




                         Exhibit 52, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 141 of 233




                         Exhibit 53, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 142 of 233




                         Exhibit 53, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 143 of 233




                         Exhibit 54, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 144 of 233




                         Exhibit 55, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 145 of 233




                         Exhibit 55, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 146 of 233




                         Exhibit 56, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 147 of 233




                         Exhibit 56, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 148 of 233




                         Exhibit 57, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 149 of 233




                         Exhibit 58, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 150 of 233




                         Exhibit 59, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 151 of 233




                         Exhibit 59, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 152 of 233




                         Exhibit 60, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 153 of 233




                         Exhibit 61, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 154 of 233




                         Exhibit 61, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37   Filed 05/28/21   Page 155 of 233
Case 6:19-cv-00283-MK   Document 37   Filed 05/28/21   Page 156 of 233
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 157 of 233



· · · · · · ·UNITED STATES DISTRICT COURT

· · · · · · · · · DISTRICT OF OREGON

· · · · · · · · · · EUGENE DIVISION



NICOLE GILILLAND, an· · · · ·)
individual,· · · · · · · · · ) Remote Deposition of:
· · · · · · · · · · · · · · ·)
· · · Plaintiff,· · · · · · ·) NICOLE GILILLAND
· · · · · · · · · · · · · · ·)
· vs.· · · · · · · · · · · · )
· · · · · · · · · · · · · · ·)
SOUTHWESTERN OREGON COMMUNITY) No. 6:19-cv-00283-MK
COLLEGE DISTRICT by and· · · )
through its BOARD OF· · · · ·)
EDUCATION, an Oregon· · · · ·)
community college district· ·)
and board; SOUTHWESTERN· · · )
OREGON COMMUNITY COLLEGE, an )
Oregon community college;· · )
PATTY SCOTT, an individual;· )
TIM DAILEY, an individual;· ·)
FRANCISCO SALDIVAR, an· · · ·)
individual; SUSAN WALKER, an )
individual; MELISSA SPERRY,· )
an individual; PAMELA WICK,· )
an individual,· · · · · · · ·)
· · · · · · · · · · · · · · ·)
· · · Defendants.· · · · · · )




· · · · · · · March 12, 2021 - 10:32 a.m.


· · · · · Held through a Zoom videoconference




· · · · · Reporter:· VICKY McDANIEL, CSR, RMR




                         Exhibit 63, Page 1 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 158 of 233


                        Nicole Gililland· *· March 12, 2021                   31


·1· ·were Melissa Sperry; is that right?

·2· · · · ·A.· · (Inaudible.)

·3· · · · ·Q.· · I'm sorry.· You glitched right there.· Can
·4· ·you repeat what you said?

·5· · · · · · · ·MR. MARK:· She was telling me that I was

·6· ·on mute.· I was going to lodge -- I was holding my

·7· ·hand up.· I was going to lodge an objection to your
·8· ·question after you finish it fully here.

·9· · · · ·Q.· · (By Mr. Reese)· Sure thing.· And if

10· ·Mr. Mark has an objection to my question, I'll do my
11· ·best to ask it in a better way.· I'll also keep an

12· ·eye on him so I don't talk right through his ability

13· ·to object.

14· · · · · · · ·Ms. Gililland, I believe I didn't get an

15· ·answer to confirming that of the faculty members who
16· ·worked under Ms. Walker's direction, we have Melissa

17· ·Sperry.· Correct?
18· · · · ·A.· · Yes.

19· · · · ·Q.· · And she was also assigned to be your

20· ·advisor?

21· · · · ·A.· · Correct.

22· · · · ·Q.· · What's the role of the advisor, as you

23· ·understand it?

24· · · · ·A.· · Especially in the nursing program, because

25· ·the nursing program is very internal, it's like a --


                                                                               YVer1f




                          Exhibit 63, Page 2 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 159 of 233


                        Nicole Gililland· *· March 12, 2021                   41


·1· · · · ·A.· · So they're all just combined.· That's kind

·2· ·of why it's more difficult to separate them by name,

·3· ·because the instructors all teach parts of different
·4· ·classes.· It's mostly each instructor takes a week at

·5· ·a time instead of a class per se.· I know that their

·6· ·testimony is it's more assigned.· And that could be,

·7· ·you know, true, because I'm just saying it from my
·8· ·understanding, not theirs.

·9· · · · · · · ·But every week, like this is Robin's week,

10· ·this is Melissa's week to teach, this is Pam's week
11· ·to teach.· And so they would just kind of alternate

12· ·weeks, probably based on the subjects they were

13· ·discussing in their depositions.· But that's how

14· ·it -- so, you know, it's a Melissa week, it's a Pam

15· ·week, it's -- so on and so forth.
16· · · · · · · ·And you get taught -- again, you have

17· ·lecture Monday, Wednesday, Friday.· You have clinical
18· ·at the hospitals on Tuesday, and then you have

19· ·clinical lab on Thursday.· So -- and then, again, the

20· ·classes are just kind of all combined into the week.

21· · · · ·Q.· · So -- and I appreciate you walking me

22· ·through this, because it is confusing.· In a quarter

23· ·in the nursing program, ultimately you're going to

24· ·get credit for three classes.· But as you move

25· ·through the quarter, each week you are taking a mash


                                                                               YVer1f




                          Exhibit 63, Page 3 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 160 of 233


                        Nicole Gililland· *· March 12, 2021                   42


·1· ·of those three classes from whatever instructor is
·2· ·assigned for the topic that is being addressed in a
·3· ·given week?
·4· · · · ·A.· · Yes.

·5· · · · ·Q.· · So if we're referring to like week three
·6· ·of the program, that is going to be taught by one
·7· ·particular instructor but cover course material for
·8· ·up to all three of the classes that you're getting
·9· ·credit for.· Right?
10· · · · ·A.· · Yes.
11· · · · ·Q.· · Okay.
12· · · · · · · ·MR. MARK:· Thank you for clarifying that.

13· ·I now understand.

14· · · · · · · ·THE WITNESS:· Okay.· Sorry.· Sorry I

15· ·wasn't clear before.· I apologize.
16· · · · · · · ·MR. MARK:· No, I just -- he asked a great

17· ·question.
18· · · · ·Q.· · (By Mr. Reese)· Well, and there's no
19· ·secret here.· Brandon and I have not participated in
20· ·this program, so there is a bit of a learning curve
21· ·here as we both try to understand how this works.
22· · · · · · · ·The big point is if I ask you a question

23· ·that makes some assumption that clearly isn't true,
24· ·will you make sure you point that out so that we can
25· ·be clear as to our understanding of how this works?



                                                                               YVer1f




                          Exhibit 63, Page 4 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 161 of 233


                        Nicole Gililland· *· March 12, 2021                   43


·1· · · · ·A.· · I will do my absolute best.

·2· · · · ·Q.· · All right.

·3· · · · ·A.· · We could probably make it to the hour
·4· ·mark, but I kind of -- at least at that point, maybe

·5· ·in ten minutes we can take a break.

·6· · · · ·Q.· · Let's take a break right now if you'd

·7· ·like.· That's fine.
·8· · · · ·A.· · Are you sure?· I can make it to the hour

·9· ·mark.

10· · · · ·Q.· · No, let's take a break now and come back
11· ·at half past the hour.

12· · · · ·(Recess from 11:19 a.m. to 11:31 a.m.)

13· · · · ·Q.· · (By Mr. Reese)· Before we took our break,

14· ·you were -- Ms. Gililland, you were helping us

15· ·understand how a particular quarter is structured.
16· ·And I understand that the teachers essentially take a

17· ·week and will teach the content that will apply to
18· ·the three courses in which you're enrolled for a

19· ·quarter.· Is it fair to say that each week is a

20· ·different topic?· Is it broken up into kind of

21· ·ten-week quarters?

22· · · · ·A.· · Yes.· It's usually surrounding, like, a

23· ·system.· So like this week will be more focused on

24· ·cardiovascular, this week will be neurologic.· And,

25· ·again, I'm not -- I'm sure there's, like, other


                                                                               YVer1f




                          Exhibit 63, Page 5 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 162 of 233


                        Nicole Gililland· *· March 12, 2021                   44


·1· ·teachers that help other teachers on their weeks; and
·2· ·it might not be exactly set up that way, but from my
·3· ·perspective, that's how it seemed, yes.
·4· · · · ·Q.· · And during a given week when you're

·5· ·focusing on one system, are you doing projects?
·6· ·Taking tests?· What does the coursework look like?
·7· · · · ·A.· · So you're supposed to prepare for the
·8· ·week, do all the reading.· There's a lot of reading.
·9· ·You do that the weekend before the week starts.· So
10· ·by Monday you should have already read everything
11· ·that you need to read and be prepared for that, that
12· ·week's system.

13· · · · · · · ·And then typically, in class you'll do

14· ·like a presentation with the group and then lectures

15· ·obviously by the teacher.· Sometimes random little
16· ·games.· Robin was big on games, like a Jeopardy type

17· ·game sort of thing.
18· · · · · · · ·And then on Friday you come to classes and
19· ·you take your exam, which is -- your exams are worth
20· ·90 percent of your grade, and you come and take your
21· ·tests for the week Friday in class.· And then your
22· ·week is over, and you start Saturday by starting

23· ·reading for the next week.
24· · · · ·Q.· · One exam per week?
25· · · · ·A.· · Yes.· Well, it's -- no, it's three --



                                                                               YVer1f




                          Exhibit 63, Page 6 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 163 of 233


                        Nicole Gililland· *· March 12, 2021                   45


·1· ·three -- it's one sitting, but again, it's covering
·2· ·three classes.· So technically, it's three exams in
·3· ·one sitting.
·4· · · · ·Q.· · Is the subject matter for all three exams

·5· ·on the same system that you were studying in that
·6· ·week?
·7· · · · ·A.· · I don't recall specifically.· It should be
·8· ·how that class relates to that system, I believe.
·9· · · · ·Q.· · Okay.
10· · · · ·A.· · Like, so if it were the pharmacology test,
11· ·might be talking about drugs for that system, like
12· ·that kind of thing, but there are different classes

13· ·technically maybe approaching it from different ways.

14· · · · ·Q.· · Okay.· We've seen a lot of reference to

15· ·case studies.· What are case studies?
16· · · · ·A.· · It's basically just a summary of a person,

17· ·a patient, what they're presenting with, their signs,
18· ·symptoms, hospital notes.· Just a study of a
19· ·patient's experience in a medical setting.
20· · · · ·Q.· · Dealing with whatever system you're
21· ·studying in that particular week?
22· · · · ·A.· · Typically, yes.

23· · · · ·Q.· · How does your clinic experience play into
24· ·the program?
25· · · · ·A.· · That's when you're learning -- okay, so if



                                                                               YVer1f




                          Exhibit 63, Page 7 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 164 of 233


                        Nicole Gililland· *· March 12, 2021                   124


·1· ·meeting on Monday morning?

·2· · · · ·A.· · No, not that I -- I mean, if I do, I don't

·3· ·recall her ever even replying to this.
·4· · · · ·Q.· · Sure.

·5· · · · ·A.· · So -- yeah.

·6· · · · ·Q.· · All right.

·7· · · · ·A.· · I don't know if that was a response, or
·8· ·was mine the last one?· I don't know if she responded

·9· ·to that.· I don't recall.

10· · · · ·Q.· · Okay.· Let's take a look at SWOCC 564,
11· ·which will be Exhibit 54.

12· · · · · · · ·(EXHIBIT 54 WAS MARKED.)

13· · · · ·Q.· · So this appears to be an e-mail that you

14· ·sent to Dean Saldivar on May 2nd?· So after that

15· ·Monday meeting, correct?
16· · · · ·A.· · Yes.

17· · · · ·Q.· · And here you're directing Dean Saldivar to
18· ·look into Sperry's Rate My Professor website.· Is

19· ·that right?

20· · · · ·A.· · Yes.

21· · · · ·Q.· · What prompted you to send this e-mail?

22· · · · ·A.· · I'm not sure who told me to look at it,

23· ·but someone in the midst of all -- one of my

24· ·classmates mentioned that she had terrible reviews.

25· ·I looked and added to it myself.· But, yeah, there


                                                                                    YVer1f




                          Exhibit 63, Page 8 of 9
Case 6:19-cv-00283-MK    Document 37       Filed 05/28/21   Page 165 of 233


                        Nicole Gililland· *· March 12, 2021                   176


·1· · · · · · · · · ·REPORTER'S CERTIFICATE

·2

·3· · · · · · · ·I, Vicky McDaniel, Registered Professional
· · ·Reporter and Certified Shorthand Reporter in and for
·4· ·the State of Utah, do hereby certify:

·5·   · · · · · · ·That prior to being examined, the witness,
· ·   ·NICOLE GILILLAND, was remotely by me duly sworn to
·6·   ·tell the truth, the whole truth, and nothing but the
· ·   ·truth;
·7
· ·   · · · · · · ·That said deposition was taken down by me
·8·   ·in stenotype on March 12, 2021 through a Zoom
· ·   ·videoconference and was thereafter transcribed, and
·9·   ·that a true and correct transcription of said
· ·   ·testimony is set forth in the preceding pages,
10·   ·according to my ability to understand through Zoom.

11·   · · · · · · ·I further certify that, a request having
· ·   ·been made to review the transcript, a reading copy
12·   ·was sent to Mr. Mark for the witness to read and sign
· ·   ·and then return to me for filing with Mr. Reese.
13
· ·   · · · · · · ·I further certify that I am not of kin or
14·   ·otherwise associated with any of the parties to said
· ·   ·cause of action and that I am not interested in the
15·   ·outcome thereof.

16· · · · · · · ·WITNESS MY HAND this 20th day of March,
· · ·2021.
17

18

19

20

21· · · · · · · · · · · · · ·Vicky McDaniel, CSR, RMR

22

23

24

25




                          Exhibit 63, Page 9 of 9
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 166 of 233




                         Exhibit 64, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 167 of 233




                         Exhibit 64, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 168 of 233




                         Exhibit 65, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 169 of 233




                         Exhibit 65, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 170 of 233




                         Exhibit 66, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 171 of 233




                         Exhibit 66, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 172 of 233




                         Exhibit 67, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 173 of 233




                         Exhibit 67, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 174 of 233




                         Exhibit 67, Page 3 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 175 of 233




                         Exhibit 68, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 176 of 233




                         Exhibit 69, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 177 of 233




                         Exhibit 69, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 178 of 233




                         Exhibit 70, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 179 of 233




                         Exhibit 71, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 180 of 233




                         Exhibit 72, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 181 of 233




                         Exhibit 72, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 182 of 233




                         Exhibit 73, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 183 of 233




                         Exhibit 74, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 184 of 233




                         Exhibit 74, Page 2 of 2
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 185 of 233




                         Exhibit 75, Page 1 of 1
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 186 of 233




· · · · · · ·UNITED STATES DISTRICT COURT

· · · · · · · · · DISTRICT OF OREGON

· · · · · · · · · · EUGENE DIVISION



NICOLE GILILLAND, an· · · · ·)
individual,· · · · · · · · · ) Remote Deposition of:
· · · · · · · · · · · · · · ·)
· · · Plaintiff,· · · · · · ·) TIM DAILEY
· · · · · · · · · · · · · · ·)
· vs.· · · · · · · · · · · · )
· · · · · · · · · · · · · · ·)
SOUTHWESTERN OREGON COMMUNITY) No. 6:19-cv-00283-MK
COLLEGE DISTRICT by and· · · )
through its BOARD OF· · · · ·)
EDUCATION, an Oregon· · · · ·)
community college district· ·)
and board; SOUTHWESTERN· · · )
OREGON COMMUNITY COLLEGE, an )
Oregon community college;· · )
PATTY SCOTT, an individual;· )
TIM DAILEY, an individual;· ·)
FRANCISCO SALDIVAR, an· · · ·)
individual; SUSAN WALKER, an )
individual; MELISSA SPERRY,· )
an individual; PAMELA WICK,· )
an individual,· · · · · · · ·)
· · · · · · · · · · · · · · ·)
· · · Defendants.· · · · · · )




· · · · · · · March 16, 2021 - 10:02 a.m.


· · · · · Held through a Zoom videoconference




· · · · · Reporter:· VICKY McDANIEL, CSR, RMR




                        Exhibit 76, Page 1 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 187 of 233


                         Tim Dailey· *· March 16, 2021                      20


·1· · · · ·A.· · No.
·2· · · · ·Q.· · Okay.· And that's completely fair.· So
·3· ·this is -- just to confirm, this is an e-mail from
·4· ·you to Francisco Saldivar on April 27th, 2018,

·5· ·correct?· Or -- pardon me -- it's to Nicole, and you
·6· ·copied Francisco Saldivar.· Correct?
·7· · · · ·A.· · Yeah.· That's correct.
·8· · · · ·Q.· · And you say, "Nicole, I spoke with
·9· ·Francisco, the dean of CTE, about your situation."
10· ·Correct?
11· · · · ·A.· · That's correct.
12· · · · ·Q.· · What does "CTE" stand for?

13· · · · ·A.· · He is the -- he was the dean of career

14· ·technical education, which nursing falls under.

15· · · · ·Q.· · So -- and this is a good question, or
16· ·point to ask this question.· Was there sort of a

17· ·chain of command?· In other words, did Francisco
18· ·answer to you, or were you sort of, you know,
19· ·partners in this?· How exactly did that sort of
20· ·structure fall?
21· · · · ·A.· · His direct report was to the vice
22· ·president of instruction.· So no, he didn't -- he

23· ·didn't report to me at all.
24· · · · ·Q.· · So was his role in this because he was
25· ·over the nursing department as the dean of CTE?



                                                                             YVer1f




                        Exhibit 76, Page 2 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 188 of 233


                         Tim Dailey· *· March 16, 2021                      21


·1· · · · ·A.· · Yeah, he -- yeah, he worked with Susan
·2· ·Walker, the director of nursing.· But yeah.
·3· · · · ·Q.· · And what exactly was your role in this?
·4· ·Just that Ms. Gililland had come to you?· Is that why

·5· ·you were involved at this stage?
·6· · · · ·A.· · Yes, that's correct.
·7· · · · ·Q.· · Okay.· And then you say, "You mention that
·8· ·you may have other classmates willing to provide some
·9· ·information on your behalf.· Would they be willing to
10· ·submit a care plan that indicates information from
11· ·web sites or taken verbatim from a nursing test to
12· ·support your case?" question mark.· Do you see that?

13· · · · ·A.· · Yup.

14· · · · ·Q.· · So she had mentioned immediately, right,

15· ·that other students had done exactly the same thing
16· ·she was being accused of doing.· Correct?

17· · · · ·A.· · Yeah, coming from what -- that's what she
18· ·told me, yes.
19· · · · ·Q.· · And she had offered to provide examples of
20· ·those and to provide other witnesses in support of
21· ·that claim, correct?
22· · · · ·A.· · That is correct.

23· · · · ·Q.· · So back in April 27th she's already made
24· ·that offer to you, correct?
25· · · · ·A.· · Yeah, correct.



                                                                             YVer1f




                        Exhibit 76, Page 3 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 189 of 233


                         Tim Dailey· *· March 16, 2021                      56


·1· ·don't think that the result is fair, do they have any
·2· ·recourse with the administration?· Can the
·3· ·recourse -- can the administration overrule the
·4· ·academic side if they took a look at the evidence and

·5· ·thought that the student was correct?· Or are they --
·6· ·are they resigned to whatever the academic side
·7· ·decides?
·8· · · · ·A.· · Well, we have -- we have a process called
·9· ·a grade appeal process.· However, that grade appeal
10· ·is pretty prescriptive.· It sort of deals with the
11· ·final grade being miscalculated or somehow being
12· ·mis-recorded or whatever into the grade book.· If

13· ·that had been the case, then the student would bring

14· ·that up to the academic standards committee, and then

15· ·they would -- they would look at it at that point and
16· ·make a decision based on if it had merit.· And then

17· ·if it did, they would bring in the student and the --
18· ·and the faculty member, then they would make a
19· ·decision on that.· That -- that grade appeal process
20· ·is available.
21· · · · · · · ·So, you know, we don't have a process to,
22· ·for example, intervene and overturn a probation from

23· ·a nursing department.· That's part of the nursing
24· ·handbook that all students sign.· So -- but regarding
25· ·the grade, that's -- that's how that would be



                                                                             YVer1f




                        Exhibit 76, Page 4 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 190 of 233


                         Tim Dailey· *· March 16, 2021                      57


·1· ·handled.
·2· · · · ·Q.· · So is that grade book process, would you
·3· ·put that in the administrative bucket or the academic
·4· ·bucket?· Which side is doing that?

·5· · · · ·A.· · That's in the academic bucket.
·6· · · · ·Q.· · Okay.· Does the administrative side ever
·7· ·have any ability to overrule the academic side if
·8· ·that committee comes to a decision that the
·9· ·administration feels is incorrect?
10· · · · ·A.· · No, the decision is final, made by
11· ·faculty.· So --
12· · · · ·Q.· · Okay.· And just to be clear: you don't --

13· ·that policy only applies to final grades, correct?

14· ·It wouldn't apply to a situation where somebody

15· ·wanted to challenge an interim grade that they got on
16· ·an assignment that made up that final grade.· Is that

17· ·right?
18· · · · ·A.· · Yeah, that's -- that's correct.· I don't
19· ·like our grade appeal policy, but that's how it's
20· ·currently written.
21· · · · · · · ·MR. MARK:· Okay.· Let's look at next
22· ·Exhibit 67, which is from May 9th, 2018, SWOCC-4011.

23· · · · · · · ·(EXHIBIT 67 WAS MARKED.)
24· · · · ·Q.· · (By Mr. Mark) We're just going to be
25· ·looking at that top e-mail.



                                                                             YVer1f




                        Exhibit 76, Page 5 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 191 of 233


                         Tim Dailey· *· March 16, 2021                      73


·1· ·consequence or whatever should occur based on that
·2· ·particular academic dishonesty.
·3· · · · ·Q.· · Okay.· But just to be clear: you said,
·4· ·quote, "I don't believe it was intentional, just

·5· ·hurried," period, close quote, with regard to the
·6· ·issues that my client had.· Correct?
·7· · · · ·A.· · Yeah.· I wrote that, yeah.
·8· · · · ·Q.· · Okay.· And then you had said that "I
·9· ·interpret her statement regarding the dean will
10· ·remove the grade if I am proven true seems to be
11· ·manipulative."· That's what you said, correct?
12· · · · ·A.· · If I wrote it, I said it, yeah.

13· · · · ·Q.· · Okay.· Why was that manipulative for her

14· ·to think that if she was proven true, that everybody

15· ·else was also plagiarizing, that her grades would be
16· ·restored or that others would also suffer the same

17· ·consequences?· Why is that manipulative?
18· · · · ·A.· · I think she was using that to try to
19· ·manipulate Pam Wick into changing her grades and
20· ·stuff, that Francisco could sweep in and, you know,
21· ·change those grades, which he can't do.· So I'm not
22· ·quite sure where she got that information, but

23· ·clearly, you know, she said it in that e-mail to Pam.
24· ·So that's -- that's my -- that's how I referred to
25· ·that as manipulative.



                                                                             YVer1f




                        Exhibit 76, Page 6 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 192 of 233


                         Tim Dailey· *· March 16, 2021                      74


·1· · · · ·Q.· · Actually, this is the issue I really
·2· ·wanted to talk about, and I think you've already said
·3· ·this, but to confirm:· it's your position that
·4· ·Francisco Saldivar did not have the authority to

·5· ·change anybody's grades, regardless of what he found
·6· ·in his investigation.· Correct?
·7· · · · ·A.· · Yeah.· I think he would have -- he would
·8· ·have talked with the folks in the nursing department.
·9· ·I have never been aware of a dean coming in and
10· ·changing a grade for a student in -- in my years
11· ·here.· If that has happened, it's happened behind --
12· ·I have not been involved in that.· But I have not

13· ·heard a dean talking about that and said, yeah, I --

14· ·you know, I'm going to change this grade.· I've

15· ·never -- I've never heard that before.
16· · · · ·Q.· · I appreciate that you -- there may be no

17· ·precedent for it, but my question is slightly
18· ·different and slightly more important than that,
19· ·which is, would a dean who found that somebody had
20· ·given a grade because they were being targeted for
21· ·some sort of bias, would they have the authority to
22· ·change the grade if that's what they determined was

23· ·the case?
24· · · · · · · ·MR. REESE:· Object to the form.
25· · · · · · · ·Go ahead and answer.



                                                                             YVer1f




                        Exhibit 76, Page 7 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 193 of 233


                         Tim Dailey· *· March 16, 2021                      122


·1· ·events.
·2· · · · ·Q.· · Other than that meeting in April 30th, did
·3· ·you ever talk to either one of them about that?
·4· · · · ·A.· · No, I did not.

·5· · · · ·Q.· · Did it strike you as at all odd that an
·6· ·instructor would find plagiarism in the assignment
·7· ·turned in to another professor?
·8· · · · ·A.· · Melissa was her advisor, so I would -- you
·9· ·know, it's not uncommon for faculty to talk with each
10· ·other in departments, especially, you know, in such a
11· ·close -- a tight department as a nursing department.
12· · · · ·Q.· · And then you go on to write, "After that

13· ·meeting, Francisco requested that Rod Keller, the

14· ·dean of the LDC and a 35-year writing instructor,

15· ·review a sample of other students' care plans.· After
16· ·review, he concluded that" the care plan -- "of the

17· ·care plans he sampled, the majority were cited
18· ·incorrectly."· And "Rod brought this information to
19· ·Susan last week."· Correct?
20· · · · ·A.· · Yeah.· That's what it says, yeah.
21· · · · ·Q.· · And that's all correct, correct?
22· · · · ·A.· · Yeah.

23· · · · ·Q.· · And then you go on in the next paragraph
24· ·to write, "Both Rod and Marta Wozniak, a writing
25· ·faculty member, have confirmed that students must



                                                                                  YVer1f




                        Exhibit 76, Page 8 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 194 of 233


                         Tim Dailey· *· March 16, 2021                      123


·1· ·cite their sources for presentations to meet APA
·2· ·guidelines."· Correct?
·3· · · · ·A.· · Yeah.
·4· · · · ·Q.· · Okay.· Going on, we're going skip a

·5· ·paragraph.· Picking up with the paragraph "with
·6· ·regards."
·7· · · · · · · ·You write, "With regards to the late
·8· ·assignment due to Nicole's illness, e-mails between
·9· ·Nicole and Melissa are confusing regarding the
10· ·assignment that was posted for Nicole to complete.
11· ·Melissa confirms the confusion in an e-mail
12· ·indicating that a," quote, "miscommunication,"

13· ·unquote, "has occurred."

14· · · · · · · ·Right, you wrote that?

15· · · · ·A.· · I did.
16· · · · ·Q.· · That's all factually correct?

17· · · · ·A.· · Yeah.· That was the e-mails I received
18· ·back and forth from Nicole.
19· · · · ·Q.· · Okay.· You write then, "We also believe
20· ·that Nicole had a legitimate reason for missing class
21· ·due to a doctor's appointment that was a follow-up to
22· ·a kidney infection.· Information regarding the

23· ·infection is well documented in e-mails between
24· ·Susan, Melissa and Nicole.· Nicole has proof of the
25· ·medical appointment."



                                                                                  YVer1f




                        Exhibit 76, Page 9 of 13
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 195 of 233


                         Tim Dailey· *· March 16, 2021                       124


·1· · · · · · · ·Right, you wrote that?
·2· · · · ·A.· · Yes.
·3· · · · ·Q.· · And that's all correct?
·4· · · · ·A.· · Yes.· I didn't see the excuse she received

·5· ·from her doctor, but that's what -- that's what she
·6· ·told me.
·7· · · · ·Q.· · Okay.· And then you conclude that with,
·8· ·"Given all of this, we believe the following should
·9· ·occur.· 1. Nicole should be removed from a
10· ·probationary status and returned to good standing
11· ·within the nursing program," and "that points be
12· ·restored to the assignments in question."

13· · · · · · · ·And you conclude, "Based on the evidence

14· ·we have collected, we believe this is a fair and

15· ·equitable solution."· Correct?
16· · · · ·A.· · That's what I wrote, correct.

17· · · · ·Q.· · Did that happen?
18· · · · ·A.· · This letter was never submitted.
19· · · · ·Q.· · Why not?
20· · · · ·A.· · I sent it -- I wrote it as a draft to my
21· ·colleagues, Rod and Francisco, to review and give me
22· ·feedback on what they -- what they said.

23· · · · ·Q.· · Okay.· And was that in -- through e-mails
24· ·that you had these -- this exchange?
25· · · · ·A.· · Yeah.· Rod sent back something like, you



                                                                                   YVer1f




                        Exhibit 76, Page 10 of 13
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 196 of 233


                         Tim Dailey· *· March 16, 2021                       125


·1· ·know, that she did plagiarize.· So that was part of
·2· ·Rod's e-mail response to me.
·3· · · · ·Q.· · Okay.· But do you -- do -- do you remember
·4· ·sending a draft of this letter out to anybody for

·5· ·them to review and comment upon?
·6· · · · ·A.· · I sent it to -- I sent it to Rod because I
·7· ·think I was directing it to Rod.· I'm not quite sure
·8· ·if I sent it to Francisco or not, but I did send it
·9· ·to Rod.
10· · · · ·Q.· · Okay.· And did Rod say any of that was
11· ·wrong that you had written in the draft?
12· · · · ·A.· · He said that Nicole plagiarized and, in

13· ·essence, saying that my conclusions were not correct.

14· · · · ·Q.· · Okay.· And why did he believe that your

15· ·conclusions were not correct?
16· · · · ·A.· · Well, because he's a 35-year writing

17· ·instructor that has more expertise in the plagiarism
18· ·than I would -- than I will ever be able to
19· ·accumulate.· So it's typical for us to run things by
20· ·each other to get a perspective, and that's what this
21· ·draft was about.
22· · · · ·Q.· · Yeah.· Let me separate the two things.· So

23· ·I want to separate what should occur, the conclusion
24· ·part of the letter, from the plagiarism part of the
25· ·letter.· So I assume that you conferred with Rod



                                                                                   YVer1f




                        Exhibit 76, Page 11 of 13
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 197 of 233


                         Tim Dailey· *· March 16, 2021                       126


·1· ·about the plagiarism part of the letter.· Or did you
·2· ·also confer with him about what should occur?
·3· · · · ·A.· · What -- you mean what -- what the final
·4· ·outcome should be?

·5· · · · ·Q.· · Correct.· Did you confer with both parts,
·6· ·or did you ask him whether or not, you know --
·7· · · · ·A.· · No, I -- yeah, I wrote this -- I wrote
·8· ·this independently, and I sent it to Rod for his
·9· ·feedback.· And that's what I was asking for.
10· · · · ·Q.· · So did he think that because she had
11· ·plagiarized that she had -- she should have her
12· ·points deducted?

13· · · · ·A.· · Rod -- yeah, Rod would -- yeah, Rod says

14· ·she plagiarized.· The probation should be -- should

15· ·be kept in place.
16· · · · ·Q.· · And did he think that because all the

17· ·other students had also plagiarized that he found,
18· ·that they also should have points deducted so that
19· ·there was not selective enforcement of that policy?
20· · · · ·A.· · All I can respond to is that Rod wrote
21· ·back, said that Nicole did plagiarize.· So he didn't
22· ·refer to any other students outside of that.

23· · · · ·Q.· · Okay.· But did he dispute the fact that he
24· ·had also reviewed other care plans and they were --
25· ·majority were cited incorrectly?



                                                                                   YVer1f




                        Exhibit 76, Page 12 of 13
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 198 of 233


                         Tim Dailey· *· March 16, 2021                       163


·1· · · · · · · · · ·REPORTER'S CERTIFICATE

·2

·3· · · · · · · ·I, Vicky McDaniel, Registered Professional
· · ·Reporter and Certified Shorthand Reporter in and for
·4· ·the State of Utah, do hereby certify:

·5· · · · · · · ·That prior to being examined, the witness,
· · ·TIM DAILEY, was remotely by me duly sworn to tell the
·6· ·truth, the whole truth, and nothing but the truth;

·7·   · · · · · · ·That said deposition was taken down by me
· ·   ·in stenotype on March 16, 2021 through a Zoom
·8·   ·videoconference and was thereafter transcribed, and
· ·   ·that a true and correct transcription of said
·9·   ·testimony is set forth in the preceding pages,
· ·   ·according to my ability to understand through Zoom.
10
· ·   · · · · · · ·I further certify that, a               request having
11·   ·been made to review the transcript, a               reading copy
· ·   ·was sent to Mr. Reese for the witness               to read and
12·   ·sign and then return to me for filing               with Mr. Mark.

13·   · · · · · · ·I further certify that I am not of kin or
· ·   ·otherwise associated with any of the parties to said
14·   ·cause of action and that I am not interested in the
· ·   ·outcome thereof.
15
· ·   · · · · · · ·WITNESS MY HAND this 30th day of March,
16·   ·2021.

17

18

19

20
· · · · · · · · · · · · · · ·Vicky McDaniel, CSR, RMR
21

22

23

24

25




                        Exhibit 76, Page 13 of 13
Case 6:19-cv-00283-MK   Document 37      Filed 05/28/21   Page 199 of 233




· · · · · · ·UNITED STATES DISTRICT COURT

· · · · · · · · · DISTRICT OF OREGON

· · · · · · · · · · EUGENE DIVISION



NICOLE GILILLAND, an· · · · ·)
individual,· · · · · · · · · ) Remote Deposition of:
· · · · · · · · · · · · · · ·)
· · · Plaintiff,· · · · · · ·) FRANCISCO SALDIVAR
· · · · · · · · · · · · · · ·)
· vs.· · · · · · · · · · · · )
· · · · · · · · · · · · · · ·)
SOUTHWESTERN OREGON COMMUNITY) No. 6:19-cv-00283-MK
COLLEGE DISTRICT by and· · · )
through its BOARD OF· · · · ·)
EDUCATION, an Oregon· · · · ·)
community college district· ·)
and board; SOUTHWESTERN· · · )
OREGON COMMUNITY COLLEGE, an )
Oregon community college;· · )
PATTY SCOTT, an individual;· )
TIM DAILEY, an individual;· ·)
FRANCISCO SALDIVAR, an· · · ·)
individual; SUSAN WALKER, an )
individual; MELISSA SPERRY,· )
an individual; PAMELA WICK,· )
an individual,· · · · · · · ·)
· · · · · · · · · · · · · · ·)
· · · Defendants.· · · · · · )




· · · · · · · March 16, 2021 - 3:17 p.m.


· · · · · Held through a Zoom videoconference




· · · · · Reporter:· VICKY McDANIEL, CSR, RMR




                        Exhibit 77, Page 1 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 200 of 233


                    Francisco Saldivar· *· March 16, 2021                                    35


·1· · · · ·Q.· · And just to be clear: so because you
·2· ·didn't think you had authority to do so, you never
·3· ·asked the director of nursing or anybody else in the
·4· ·nursing program to produce copies of my client's

·5· ·assignment that was accused of plagiarism.· Correct?
·6· · · · ·A.· · No, I didn't say that.· I -- no.
·7· · · · ·Q.· · I'm sorry.· I didn't mean to interrupt --
·8· ·I did not mean to put words in your mouth.· Correct
                              Francisco Saldivar· *· March 16, 2021


·9· ·me, please.· Tell me what -- how am I wrong?
10· · · · ·A.· · Well, what Nicole gave me we looked at.                                 I
11· ·brought to Rod and went to Rod and asked him if he
12· ·could get some assignments off of our learning

13· ·management system.· I -- if anything went on, I would

14· ·have -- what we had access to, if I remember

15· ·correctly, Rod went through some of those and said,
16· ·okay, I'm going to try to look for this plagiarism.

17· · · · · · · ·And, once again, I am not a trained
18· ·nursing instructor, so it might as well be written in
19· ·a foreign language that I can't read for me to
20· ·determine whether or not it's plagiarism.· So I'm not
21· ·the right person to be looking at those.· But if I
22· ·remember correctly, we took some of those assignments

23· ·that we could gather, and Rod did a review.
24· · · · ·Q.· · Okay.· I'm trying to keep the timeline
25· ·clean here, but you really want to talk about Rod, so



                                                                                              YVer1f




                        Exhibit 77, Page 2 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 201 of 233


                    Francisco Saldivar· *· March 16, 2021                                36


·1· ·let's do it.· Do you remember when that happened?· Do
·2· ·you remember --
·3· · · · ·A.· · No.
·4· · · · ·Q.· · -- when you had the discussion with Rod?

·5· · · · ·A.· · No, I don't.
·6· · · · ·Q.· · Do you recall whether it was weeks after
·7· ·that April 30th meeting, or days or any -- can you
·8· ·give me any sense of timeline here?
                              Francisco Saldivar· *· March 16, 2021


·9· · · · ·A.· · No.· I wish I could.
10· · · · ·Q.· · No, I understand.· It's -- it's been
11· ·years.· Did you -- did you participate in helping Rod
12· ·find the assignments?· I mean, how did Rod know which

13· ·assignments to look at?· How did that transpire?

14· · · · ·A.· · If I remember correctly, we talked to -- I

15· ·think Robin presented some of her access to the
16· ·MyLaker Link to Rod to allow that.· Once again, I

17· ·can't demand it.· It was provided.· I believe Robin
18· ·provided some of those assignments.
19· · · · ·Q.· · Do you know what else Mr. Keller was
20· ·provided, if anything, to review those assignments?
21· ·For example, was he provided a copy of the textbook?
22· · · · ·A.· · The textbooks, yes.· The copies of

23· ·textbooks, right.
24· · · · ·Q.· · So he was provided a copy of the textbook,
25· ·as far as you understand?



                                                                                          YVer1f




                        Exhibit 77, Page 3 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 202 of 233


                    Francisco Saldivar· *· March 16, 2021                                37


·1· · · · ·A.· · Correct.· Either the digital version of it
·2· ·or something to that effect, yes, if I remember
·3· ·correctly.
·4· · · · ·Q.· · Was he presented with any other set of

·5· ·materials in order to check for Internet-based
·6· ·plagiarism in any other assignments?
·7· · · · ·A.· · I don't recall what he was provided.· I do
·8· ·remember him saying that it was difficult for him to
                              Francisco Saldivar· *· March 16, 2021


·9· ·determine based on the limited knowledge of where to
10· ·go to for some of these, for this information.
11· · · · ·Q.· · In the textbook, you mean?· He didn't know
12· ·where to go --

13· · · · ·A.· · Well, no --

14· · · · ·Q.· · -- to in the textbook?

15· · · · ·A.· · Right.· Right.· Right.· Once again,
16· ·textbook or on the web -- the Internet.· He's not a

17· ·nursing instructor.
18· · · · ·Q.· · Do you know whether he was provided the
19· ·material that my client was allegedly accused of
20· ·copying?
21· · · · ·A.· · Yes, that -- I think so, yes.
22· · · · ·Q.· · Okay.· You said it was a textbook earlier.

23· ·I'll represent to you that it was Internet material.
24· ·Do you --
25· · · · ·A.· · Okay.



                                                                                          YVer1f




                        Exhibit 77, Page 4 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 203 of 233


                    Francisco Saldivar· *· March 16, 2021                                38


·1· · · · ·Q.· · So do you know whether he was provided
·2· ·with the Internet materials that my client was
·3· ·accused of copying?
·4· · · · ·A.· · I don't know if he was specifically --

·5· · · · ·Q.· · Sorry.· Didn't mean to interrupt.
·6· · · · ·A.· · I don't know if he was specifically given
·7· ·the exact -- I guess I don't understand the question
·8· ·you're asking me, so repeat that.
                              Francisco Saldivar· *· March 16, 2021


·9· · · · ·Q.· · Yeah.· I mean, was he given the material
10· ·that my client was purported to have copied it from
11· ·the Internet?
12· · · · ·A.· · I believe so, yes.

13· · · · ·Q.· · Okay.· Was he given any material that

14· ·anybody else had copied from the Internet?

15· · · · ·A.· · I don't know.
16· · · · ·Q.· · Did anybody else's assignment get run

17· ·through a program that would determine whether they
18· ·had copied from the Internet?
19· · · · ·A.· · I don't know if he used a program to do
20· ·that or not.
21· · · · ·Q.· · Assuming -- and I think that this is a
22· ·representation that you and Mr. Reese will agree

23· ·with -- my client had been accused of copying stuff
24· ·off the Internet.· Don't you think it's important to
25· ·find out whether the other assignments, if you're



                                                                                          YVer1f




                        Exhibit 77, Page 5 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 204 of 233


                    Francisco Saldivar· *· March 16, 2021                                39


·1· ·comparing them, were also perhaps copied off the
·2· ·Internet?
·3· · · · ·A.· · Wait.· Why are we comparing other -- you
·4· ·mean the other assignments that were alleged to have

·5· ·been plagiarized as well?
·6· · · · ·Q.· · Right.· The ones that he's comparing,
·7· ·right.
·8· · · · ·A.· · Correct.· And to my knowledge, that was
                              Francisco Saldivar· *· March 16, 2021


·9· ·complete, because I remember -- or at least that part
10· ·was.· Someone attempted, because Rod and I had a
11· ·conversation, I couldn't tell you what it was, but
12· ·Rod told me he could clearly see Nicole cutting and

13· ·pasting but could not find that on any of the

14· ·assignments, the other assignments which he looked

15· ·at.
16· · · · ·Q.· · Okay.· This is an important piece.· I'm

17· ·going -- and I appreciate the testimony.· Just to be
18· ·clear: he said that he was unable to find evidence of
19· ·copying and pasting on any other student's
20· ·assignment?
21· · · · ·A.· · Not to the extent to which Nicole had
22· ·done.· Now, were there other plagiarism issues?· Yes.

23· ·There were citing issues.· I remember him saying that
24· ·they were misrepresenting citing, but it wasn't the
25· ·same direct type of plagiarism.



                                                                                          YVer1f




                        Exhibit 77, Page 6 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 205 of 233


                    Francisco Saldivar· *· March 16, 2021                                40


·1· · · · ·Q.· · Okay.· So when he -- because this is
·2· ·important, because Mr. Dailey just testified that,
·3· ·you know, he made a lot of decisions based on what
·4· ·Rod Keller's assessment was.· So I want to make sure

·5· ·I understand what Rod Keller's assessment was based
·6· ·upon.· So I want to understand, did anybody run those
·7· ·other assignments through a program that would have
·8· ·detected copying from websites for Mr. Keller?
                              Francisco Saldivar· *· March 16, 2021


·9· · · · ·A.· · I do not know.
10· · · · ·Q.· · And to be clear: he told you that he was
11· ·unable to find evidence of copying and pasting from
12· ·other students, correct?

13· · · · ·A.· · To my knowledge, yes.

14· · · · ·Q.· · Okay.· Did he say that he tried in any way

15· ·to find out whether other students had copied and
16· ·pasted from Internet sources?

17· · · · ·A.· · I don't know.
18· · · · ·Q.· · So you don't even know if he made the
19· ·effort to try to determine that?
20· · · · ·A.· · I will say this.· I believe he made an
21· ·effort.· Did he specifically say, "I did this, this,
22· ·this, and this to make that effort" to me?· No.· He's

23· ·a professor of writing.· This is his job.· He's also
24· ·a dean.· I didn't question his process in there.
25· · · · · · · ·I will also add that this is one piece of



                                                                                          YVer1f




                        Exhibit 77, Page 7 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 206 of 233


                    Francisco Saldivar· *· March 16, 2021                                49


·1· ·let me know when you're done.
·2· · · · ·A.· · I read this, this piece, yes.
·3· · · · ·Q.· · Okay.· You say in that e-mail to Ali
·4· ·Mageehon, Tim Daily, and Shari Jackson that you

·5· ·received an e-mail from Nicole, it's the one below,
·6· ·and you say, "I did not given her any indication that
·7· ·my investigation would conclude today."
·8· · · · · · · ·Do you see that?
                              Francisco Saldivar· *· March 16, 2021


·9· · · · ·A.· · Yes.
10· · · · ·Q.· · Did you ever tell Nicole how long to
11· ·expect for the investigation to take?
12· · · · ·A.· · I don't recall giving her a finality date,

13· ·no.

14· · · · ·Q.· · Did you ever explain to her the process

15· ·that your investigation would take?
16· · · · ·A.· · I do remember having conversations with

17· ·her about her expectations and what I could do and
18· ·what I was doing, yes.
19· · · · ·Q.· · And what did you tell her you were able to
20· ·do and were doing?
21· · · · ·A.· · Well, I remember having conversations --
22· ·see, one of the things I remember having

23· ·conversations with Nicole about is her expectations
24· ·of what could happen.· You know, she asked for
25· ·faculty members to be removed because they were --



                                                                                          YVer1f




                        Exhibit 77, Page 8 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 207 of 233


                    Francisco Saldivar· *· March 16, 2021                                50


·1· ·she -- unfit, or I needed to somehow go in there and
·2· ·make this zero go away and make these changes.
·3· · · · · · · ·And I remember having conversations where
·4· ·we indicated that was not the case, that there was --

·5· ·I specifically remember talking about union and
·6· ·tenure and the nursing director and what role I had
·7· ·as an advocate to try to bring up her concerns to the
·8· ·people that could maybe make that change and do the
                              Francisco Saldivar· *· March 16, 2021


·9· ·best I could with that.
10· · · · ·Q.· · Okay.· And this -- to be fair, this
11· ·circles back to the issue that you really believed
12· ·that Susan Walker ultimately had the decision-making

13· ·authority here.· Is that right?

14· · · · ·A.· · Yes.· Susan Walker, with regard to the

15· ·nursing program, correct.· There was some --
16· ·obviously, the vice president of instruction had some

17· ·authority in that process as well, but it was not me.
18· · · · ·Q.· · Let's go back to Exhibit 77.· This is your
19· ·set of notes.· Move to the entry for May 8th.· Go
20· ·ahead and read that.· Let me know when you're done.
21· · · · ·A.· · (The witness reviews the document.)· I've
22· ·read this.

23· · · · ·Q.· · These are your notes, correct?
24· · · · ·A.· · Yes.
25· · · · ·Q.· · And they're accurate, as far as you know



                                                                                          YVer1f




                        Exhibit 77, Page 9 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 208 of 233


                    Francisco Saldivar· *· March 16, 2021                                81


·1· ·also remember him having some issues in trying to
·2· ·find out where they were getting their information
·3· ·from.· I do remember him saying, I'm having a hard
·4· ·time figuring out where this stuff could be from.

·5· · · · ·Q.· · Did he talk to you about using any
·6· ·computer program or Internet-based program to find
·7· ·out whether others had copied and pasted from
·8· ·Internet sources?
                              Francisco Saldivar· *· March 16, 2021


·9· · · · ·A.· · I don't recall if we had a conversation
10· ·about that.· I mean, there were programs out there.
11· ·I was familiar with one that my last institution had
12· ·built into their learning management system, which

13· ·would automatically look for plagiarism.

14· · · · ·Q.· · Did you use that?

15· · · · ·A.· · We didn't have access to that.
16· · · · ·Q.· · Did you use any?

17· · · · ·A.· · I did not personally, no.
18· · · · ·Q.· · Did Rod Keller?
19· · · · ·A.· · I don't know.
20· · · · ·Q.· · Did you ask him?
21· · · · ·A.· · I don't think I did ask him if he used a
22· ·program or not.· I couldn't tell you.

23· · · · ·Q.· · Did you --
24· · · · ·A.· · I don't know.
25· · · · ·Q.· · Did you ask him whether he tried to find



                                                                                          YVer1f




                        Exhibit 77, Page 10 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 209 of 233


                    Francisco Saldivar· *· March 16, 2021                                82


·1· ·whether other students had copied from Internet
·2· ·sources?
·3· · · · ·A.· · I asked him if he was finding any other
·4· ·examples of plagiarism like Nicole had.

·5· · · · ·Q.· · Did you ask him specifically whether he
·6· ·was trying to compare to Internet sources?
·7· · · · ·A.· · No.· I was not asking him how to do his
·8· ·job, no.
                              Francisco Saldivar· *· March 16, 2021


·9· · · · ·Q.· · But he nevertheless expressed -- I don't
10· ·know the right way to put it -- that he was unable to
11· ·sort of match up other students with the textbook or
12· ·anything like that?

13· · · · ·A.· · He -- if I -- what I remember him saying

14· ·to me is that he was not able to find the same

15· ·extensive blatant plagiarism that Nicole had on her
16· ·assignment on any of the other assignments that he

17· ·looked at.· And for the accusation to say everyone is
18· ·doing it, it should be fairly easy to find that
19· ·example.
20· · · · ·Q.· · Did you personally ever look, other than
21· ·Rod Keller?
22· · · · ·A.· · No.

23· · · · ·Q.· · Did you ever try to compare the text of
24· ·the textbook to any of the assignments?
25· · · · ·A.· · No.



                                                                                          YVer1f




                        Exhibit 77, Page 11 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 210 of 233


                    Francisco Saldivar· *· March 16, 2021                                83


·1· · · · ·Q.· · Did you ever try to compare any of the
·2· ·class assignments to Internet-based sources?
·3· · · · ·A.· · No.
·4· · · · ·Q.· · It sounds like Rod Keller thought that

·5· ·Nicole's plagiarism was somehow worse in degree than
·6· ·what he saw in the other papers.· Is that fair?
·7· · · · ·A.· · That's fair, sure.
·8· · · · ·Q.· · Okay.· I'm going to give you a
                              Francisco Saldivar· *· March 16, 2021


·9· ·hypothetical.· Let's assume that a handful of
10· ·students copied and pasted verbatim sentences,
11· ·paragraphs out of the textbook, put that into their
12· ·assignments.· Let's assume another student found

13· ·three different scientific articles about the subject

14· ·that she was studying, went into those scientific

15· ·articles and found the relevant passages for the
16· ·assignment, and used those passages just as the other

17· ·students had used the passages from the textbook.
18· · · · ·A.· · Uh-huh.
19· · · · ·Q.· · Do you have an opinion as to which group
20· ·of plagiarizers is worse?
21· · · · · · · ·MR. REESE:· Object to the form of the
22· ·question.

23· · · · · · · ·Go ahead and answer.
24· · · · · · · ·THE WITNESS:· I personally, and this was
25· ·always my conjecture on this or my thoughts,



                                                                                          YVer1f




                        Exhibit 77, Page 12 of 13
Case 6:19-cv-00283-MK   Document 37                   Filed 05/28/21   Page 211 of 233


                    Francisco Saldivar· *· March 16, 2021                                151


·1· · · · · · · · · ·REPORTER'S CERTIFICATE

·2

·3· · · · · · · ·I, Vicky McDaniel, Registered Professional
· · ·Reporter and Certified Shorthand Reporter in and for
·4· ·the State of Utah, do hereby certify:

·5·   · · · · · · ·That prior to being examined, the witness,
· ·   ·FRANCISCO SALDIVAR, was remotely by me duly sworn to
·6·   ·tell the truth, the whole truth, and nothing but the
· ·   ·truth;
·7
· ·   · · · · · · ·That said deposition was taken down by me
·8·   ·in stenotype on March 16, 2021 through a Zoom
· ·   ·videoconference and was thereafter transcribed, and
                              Francisco Saldivar· *· March 16, 2021


·9·   ·that a true and correct transcription of said
· ·   ·testimony is set forth in the preceding pages,
10·   ·according to my ability to understand through Zoom.

11·   · · · · · · ·I further certify that, a                           request having
· ·   ·been made to review the transcript, a                           reading copy
12·   ·was sent to Mr. Reese for the witness                           to read and
· ·   ·sign and then return to me for filing                           with Mr. Mark.
13
· ·   · · · · · · ·I further certify that I am not of kin or
14·   ·otherwise associated with any of the parties to said
· ·   ·cause of action and that I am not interested in the
15·   ·outcome thereof.

16· · · · · · · ·WITNESS MY HAND this 30th day of March,
· · ·2021.
17

18

19

20

21· · · · · · · · · · · · · ·Vicky McDaniel, CSR, RMR

22

23

24

25




                        Exhibit 77, Page 13 of 13
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 212 of 233




                         Exhibit 78, Page 1 of 2
Case 6:19-cv-00283-MK   Document 37 Filed 05/28/21   Page 213 of 233
                           REDACTED
       Case 6:19-cv-00283-MK               Document 37             Filed 05/28/21   Page 214 of 233


Brandon J. Mark
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Tel: (801) 532-1234
Fax: (801) 536-6111
bmark@parsonsbehle.com

Attorneys for Plaintiff

                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                           EUGENE DIVISION

 NICOLE GILILLAND, an individual                             No.    6:19-cv-00283-MK

                   Plaintiff,
                                                             PLAINTIFF’S RESPONSES TO
 vs.                                                         DEFENDANTS’ FIRST SET OF
                                                             INTERROGATORIES
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE DISTRICT by
 and through its BOARD OF EDUCATION,
 an Oregon community college district and
 board; SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT, an
 individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual; MELISSA
 SPERRY, an individual; PAMELA WICK,
 an individual,

                   Defendants.


        Plaintiff Nicole Gililland (“Gililland”), by and through its counsel of record, hereby

responds to Defendants’ First Set of Interrogatories pursuant to Rules 26 and 33 of the Federal

Rules of Civil Procedure (“FRCP”), as follows:




RESPONSES TO 1ST SET OF INTERROGATORIES                                                        Page - 1
Gililland v. Southwestern Oregon Community College, et al.
4843-2129-3244v1



                                             Exhibit 79, Page 1 of 5
       Case 6:19-cv-00283-MK               Document 37        Filed 05/28/21      Page 215 of 233




             GENERAL STATEMENT CONCERNING PLAINTIFF’S RESPONSES

        1.         Gililland objects to the Interrogatories to the extent the information sought was

previously produced or provided to Defendants or its counsel.

        2.         Gililland bases her answers and objections to the Interrogatories on currently

known and available information. Gililland will amend or supplement her responses to the extent

necessary and required by Rule 26 of the FRCP.

        3.         Gililland objects to the Interrogatories to the extent the information sought therein

is contained in publicly available records that are equally available to both Gililland and

Defendants.

        4.         Gililland objects to the Interrogatories insofar as they seek information not relevant

or proportional to the questions presently before the Court.

        5.         Gililland objects to the Interrogatories to the extent they are overbroad, vague,

ambiguous, compound, complex, unduly burdensome, or oppressive in the amount, scope, or type

of information requested.

        6.         Gililland objects to the Interrogatories insofar as they seek to impose burdens on

Gililland inconsistent with or in addition to its discovery obligations as set forth in Rules 26 and/or

33 of the FRCP.

        7.         Gililland objects to the Interrogatories as overbroad, unduly burdensome and

oppressive insofar as they seek to impose upon Gililland the obligation to identify information that

is more than 10 years old, is no longer reasonably known or available to Gililland, or cannot be

determined or ascertained through a reasonably diligent search and inquiry on the part of Gililland.

Gililland will not undertake any obligation to identify or disclose information that is not reasonably

and readily within her current knowledge, custody, possession, or control.



RESPONSES TO 1ST SET OF INTERROGATORIES                                                         Page - 2
Gililland v. Southwestern Oregon Community College, et al.
4843-2129-3244v1

                                             Exhibit 79, Page 2 of 5
       Case 6:19-cv-00283-MK               Document 37        Filed 05/28/21     Page 216 of 233




        8.         Gililland objects to the Interrogatories to the extent they seek disclosure of

information that would violate rights of privacy and other statutorily or judicially recognized

protections and privileges, confidentiality agreements, or court orders restricting dissemination of

information, or result in disclosure of materials or information prepared in anticipation of litigation

or confidential settlement discussions.

        9.         Gililland objects to the Interrogatories to the extent they seek information and

documents protected from discovery by the attorney-client privilege, the work-product doctrine,

the common-interest privilege, the joint-defense privilege or other applicable privileges or

protections.

        10.        Gililland objects to the “Definitions and Instructions” accompanying the

Interrogatories insofar as they are vague, overly broad, and unduly burdensome and seek to impose

burdens on Gililland that are inconsistent with, or in addition to, Gililland’s obligations as set forth

in Rules 26 and/or 34 of the FRCP.

        11.        Gililland objects to the definition of the term “identify” as set forth in the

Interrogatories as overly broad, unduly burdensome, and inconsistent with Gililland’s obligations

under Rules 26 and 33 of the FRCP.

        13.        Gililland does not in any manner waive or intend to waive, but rather intends to

preserve and is preserving, (1) all objections as to competency, relevancy, materiality, and

admissibility, (2) all objections to the use of any of the answers herein in any proceeding, motion,

hearing, or trial in this or any other action, and (3) all objections to any further discovery or request

involving or related to any of the Interrogatories. The supplying of any information in response to

the Interrogatories does not constitute a waiver of any stated objections or an admission by

Gililland that such information is relevant, admissible, or material to the limited jurisdictional



RESPONSES TO 1ST SET OF INTERROGATORIES                                                         Page - 3
Gililland v. Southwestern Oregon Community College, et al.
4843-2129-3244v1

                                             Exhibit 79, Page 3 of 5
       Case 6:19-cv-00283-MK               Document 37        Filed 05/28/21   Page 217 of 233




question currently before the court, and Gililland reserves the right to object to any further inquiry

with respect to any subject matter at any time.

                                         INTERROGATORIES

        Interrogatory No. 1:        Please identify the individual alleged in paragraph 14 of the

Complaint to have “informed SWOCC that Plaintiff was a former adult model and actress.”

        Answer to Interrogatory No. 1: Plaintiff objects insofar as the interrogatory presumes that

Plaintiff is required to prove how Defendants became aware of Plaintiffs’ former career. Plaintiff

is not required to prove who, how, or when some person informed SWOCC about her history, as

that is not an element of her claims. The import of Paragraph 14 of the Complaint is the final

sentence: that Plaintiff is informed and believes “Defendant Melissa Sperry became aware of

Plaintiff’s former career.”

        Coos Bay is a small, tight-knit community. Defendant Sperry may have become aware

from others associated with SWOCC—students, faculty, staff, or her or their social circles in the

community—or she may have become aware on her own through other sources.

        Based on some information, Plaintiff believes the source may have been one of her

estranged family members who live in the community. Plaintiff is currently investigating the

possibility that one or more of the following family members may have communicated with one

or more individuals associated with SWOCC: Kristina Moon, Ryan Moon, Michelle Westfall,

Amber Culp, Annmarie Cohen, Michael Cohen, and Cydnee Nathe.

        Additionally, it is possible that others in the community with knowledge of Plaintiff’s

history may have been told someone associated with SWOCC and/or Defendant Sperry about

Plaintiff’s history. Plaintiff is currently investigating the possibility that one or more of the

following may have communicated with one or more individuals associated with SWOCC: Jessica

McCourt, Rachel Ellis, and Larry Ellis.

RESPONSES TO 1ST SET OF INTERROGATORIES                                                      Page - 4
Gililland v. Southwestern Oregon Community College, et al.
4843-2129-3244v1

                                             Exhibit 79, Page 4 of 5
       Case 6:19-cv-00283-MK               Document 37        Filed 05/28/21   Page 218 of 233




        Interrogatory No. 2: Please identify the SWOCC official(s) alleged in paragraph 14 of the

Complaint to have been informed by “an individual . . . that Plaintiff was a former adult model and

actress.”

        Answer to Interrogatory No. 2: Plaintiff incorporates its objections and responses to

Interrogatory No.1.

        Interrogatory No. 3: Please describe the assignment that plaintiff was accused by Ms.

Sperry to have plagiarized, as alleged in paragraph 19 of the Complaint, as well as the nature and

scope of the claimed plagiarism.

        Answer to Interrogatory No. 3: Pursuant to Rule 33(d), Plaintiff identifies records she has

already produced to Defendants to respond to this Interrogatory, including copies of emails

discussing the assignment and Plaintiff’s contemporaneous description of the assignment. See,

e.g., PL-370–78,

        Interrogatory No. 4: Please identify the factual bases for plaintiff’s “formal complaint”

against SWOCC, as alleged in paragraph 19 of the Complaint.

        Answer to Interrogatory No. 4: Pursuant to Rule 33(d), Plaintiff identifies records she has

already produced to Defendants to respond to this Interrogatory, including copies of the formal

complaint that Plaintiff submitted relating to SWOCC. See, e.g., PL-370–78.

        Interrogatory No. 5: Please list the factual bases for the allegation in paragraph 21 of the

Complaint that Susan Walker “threatened” plaintiff.

        Answer to Interrogatory No. 5: Plaintiff objects that the term “factual bases” is vague and

ambiguous as used in this context. Plaintiff assumes Defendants are asking for the evidence that

supports the allegation, which would consist of the testimony of Plaintiff and other witnesses




RESPONSES TO 1ST SET OF INTERROGATORIES                                                    Page - 5
Gililland v. Southwestern Oregon Community College, et al.
4843-2129-3244v1

                                             Exhibit 79, Page 5 of 5
    Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 219 of 233



·

· · · · · · · IN THE UNITED STATES DISTRICT COURT

· · · · · · · · · · · DISTRICT OF OREGON

· · · · · · · · · · · · EUGENE DIVISION

·
·   ·   ·NICOLE GILILLAND, an· · ·)
·   ·   ·individual,· · · · · · · )· Deposition of:
·   ·   · · · · · · · · · · · · · )
·   ·   · · · Plaintiff,· · · · · )· SUSAN WALKER
·   ·   · · · · · · · · · · · · · )
·   ·   ·vs.· · · · · · · · · · · )
·   ·   · · · · · · · · · · · · · )· No. 6:19-cv-00283-MK
·   ·   ·SOUTHWESTERN OREGON· · · )
·   ·   ·COMMUNITY COLLEGE· · · · )
·   ·   ·DISTRICT by and· · · · · )
·   ·   ·through its BOARD OF· · ·)
·   ·   ·EDUCATION, an Oregon· · ·)
·   ·   ·community college· · · · )
·   ·   ·district and board;· · · )
·   ·   ·SOUTHWESTERN OREGON· · · )
·   ·   ·COMMUNITY COLLEGE, an· · )
·   ·   ·OREGON COMMUNITY· · · · ·)
·   ·   ·COLLEGE; PATTY SCOTT,· · )
·   ·   ·an individual; TIM· · · ·)
·   ·   ·DAILY, an individual;· · )
·   ·   ·FRANCISCO SALDIVAR; an· ·)
·   ·   ·individual; SUSAN· · · · )
·   ·   ·WALKER, an individual;· ·)
·   ·   ·MELISSA SPERRY, an· · · ·)
·   ·   ·individual; PAMELA· · · ·)
·   ·   ·WICK, an individual,· · ·)
·   ·   · · · · · · · · · · · · · )
·   ·   · · · Defendants.· · · · ·)

·

·
· · · · · · · · · March 10, 2021 * 1:58 p.m.
·
· · · · · · · · · · · ·Location:· Zoom
·
· · · · · · · · ·Reporter:· Ann Fleming, RPR
·

·


                             Exhibit 80, Page 1 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 220 of 233


                        Susan Walker· *· March 10, 2021                      96


·1· · · · · · · Should they have all gotten zeroes?
·2· · · · A.· · I don't
                     Susanknow.·    You
                           Walker· *·     know,
                                      March       I think we would
                                            10, 2021

·3· have to decide probably.· Just none other
·4· students would have gotten points -- they wouldn't

·5· have gotten zeroes.· We would have just eliminated
·6· the assignment.
·7· · · · Q.· · So it wouldn't have affected anybody at
·8· that point then?
·9· · · · A.· · Right.
10· · · · Q.· · Let's talk about -- I'm sorry.· Go ahead.
11· · · · A.· · We would have also had some education on
12· plagiarism.

13· · · · Q.· · And that's exactly what the exhibit we

14· just saw, Exhibit 17, suggested, right?· Mr. Keller,

15· in fact, suggested that everybody in your department
16· needed a remedial course on correct citations,

17· correct?
18· · · · A.· · I'm sorry.· Can you say that again?
19· · · · Q.· · Yeah.· In fact, that is exactly what Rod
20· Keller had suggested is that everybody in the nursing
21· department needed a remedial course on correct
22· citations, correct?

23· · · · A.· · He didn't say that to me.
24· · · · Q.· · Okay.· And if he had, that would be
25· consistent with the fact that the problems were



                                                                              YVer1f




                         Exhibit 80, Page 2 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21    Page 221 of 233


                        Susan Walker· *· March 10, 2021                       97


·1· widespread and not isolated to my client, correct?
·2· · · · A.· · Yes.      Susan Walker· *· March 10, 2021

·3· · · · Q.· · Now, let's go back to Grammerly for a
·4· minute.· So you saw the Grammerly report.· Did you

·5· see as part of the Grammerly report that it will
·6· actually show you what is alleged to have been
·7· plagiarized?
·8· · · · A.· · I didn't see that.· I just saw the one --
·9· I just saw one paper with the score.
10· · · · Q.· · So I'll again represent to you and you can
11· feel free to ignore it and whatever it represents to
12· you is not right, then what I'm about to ask will be

13· useless, but I can tell that you that Grammerly does

14· in fact, because I'm now become a full-fledged

15· member, give you the actual source of the material
16· that is alleged to have been plagiarized.

17· · · · · · · And, so, it appears that you didn't bother
18· to look at any of those sources that my client
19· allegedly plagiarized; is that correct?
20· · · · · · · MR. REESE:· Object to the form of the
21· question.· Go ahead and answer, if you can, Susan.
22· · · · A.· · I never received anything other than that

23· one paper.
24· · · · Q.· · Did Robin, as far as you know, did she
25· tell you that she had looked at what had been



                                                                               YVer1f




                         Exhibit 80, Page 3 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21      Page 222 of 233


                        Susan Walker· *· March 10, 2021                         118


·1· · · · · · · · · REPORTER'S CERTIFICATE

·2                   Susan Walker· *· March        10, 2021
· · STATE OF UTAH· · · · · ·)
·3· · · · · · · · · · · · · )· ss.
· · COUNTY OF WASHINGTON· · )
·4

·5·   · · · · · · I, Ann Fleming, Registered Professional
· ·   Reporter, do hereby certify:
·6
· ·   · · · · · · That prior to being examined, the witness,
·7·   Susan Walker, was by me duly sworn to tell the truth,
· ·   the whole truth, and nothing but the truth;
·8
· ·   · · · · · · That said deposition was taken down by me
·9·   in stenotype on March 10, 2021, at the place therein
· ·   named, and was thereafter transcribed and that a true
10·   and correct transcription of said testimony is set
· ·   forth in the preceding pages;
11
· ·   · · · · · · I further certify that, in accordance with
12·   Rule 30(e), a request having been made to review the
· ·   transcript, a reading copy was sent to Mr. Reese for
13·   the witness to read and sign, and the original
· ·   transcript will be delivered to Mr. Mark for
14·   safekeeping.

15·   · · · · · · I further certify that I am not kin or
· ·   otherwise associated with any of the parties to said
16·   cause of action and that I am not interested in the
· ·   outcome thereof.
17
· ·   · · · · · · WITNESS MY HAND this 22nd day of March,
18·   2021.

19

20· · · · · · · · · · · · · ____________________________

21· · · · · · · · · · · · · Ann Fleming, RPR

22

23

24

25




                                                                                      YVer1f




                         Exhibit 80, Page 4 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 223 of 233




                         Exhibit 81, Page 1 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 224 of 233




                         Exhibit 81, Page 2 of 3
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 225 of 233




                         Exhibit 81, Page 3 of 3
              Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 226 of 233




         ·

         · · · · · · · IN THE UNITED STATES DISTRICT COURT

         · · · · · · · · · · · DISTRICT OF OREGON

         · · · · · · · · · · · · EUGENE DIVISION

         ·
         ·        ·   ·NICOLE GILILLAND, an· · ·)·        Videotaped
         ·        ·   ·individual,· · · · · · · )·        Deposition of:
         ·        ·   · · · · · · · · · · · · · )
         ·        ·   · · · Plaintiff,· · · · · )·        MELISSA SPERRY
         ·        ·   · · · · · · · · · · · · · )
         ·        ·   ·vs.· · · · · · · · · · · )
         ·        ·   · · · · · · · · · · · · · )·        No. 6:19-cv-00283-MK
         ·        ·   ·SOUTHWESTERN OREGON· · · )
         ·        ·   ·COMMUNITY COLLEGE· · · · )
         ·        ·   ·DISTRICT by and· · · · · )
         ·        ·   ·through its BOARD OF· · ·)
         ·        ·   ·EDUCATION, an Oregon· · ·)
         ·        ·   ·community college· · · · )
         ·        ·   ·district and board;· · · )
         ·        ·   ·SOUTHWESTERN OREGON· · · )
         ·        ·   ·COMMUNITY COLLEGE, an· · )
         ·        ·   ·OREGON COMMUNITY· · · · ·)
         ·        ·   ·COLLEGE; PATTY SCOTT,· · )
         ·        ·   ·an individual; TIM· · · ·)
         ·        ·   ·DAILY, an individual;· · )
         ·        ·   ·FRANCISCO SALDIVAR; an· ·)
         ·        ·   ·individual; SUSAN· · · · )
         ·        ·   ·WALKER, an individual;· ·)
         ·        ·   ·MELISSA SPERRY, an· · · ·)
         ·        ·   ·individual; PAMELA· · · ·)
         ·        ·   ·WICK, an individual,· · ·)
         ·        ·   · · · · · · · · · · · · · )
         ·        ·   · · · Defendants.· · · · ·)

         ·

         ·
         ·        · · · · · · · · March 11, 2021 * 2:01 p.m.
         ·
         ·        · · · · · · · · · · ·Location:· Zoom
         ·
         ·        · · · · · · · ·Reporter:· Ann Fleming, RPR
         ·
YVer1f




         ·        · · · · · · Videographer:· Ryan Reverman, CLVS
         ·
         YVer1f




                                       Exhibit 82, Page 1 of 4
         Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 227 of 233


                                 Melissa Sperry· *· March 11, 2021                    40


         ·1· but actually the two of you, you know, face-to-face.
         ·2· Do you recall saying anything to her that day?
         ·3· · · · A.· · Not specifically.
         ·4· · · · Q.· · Let's go to Exhibit 4 from yesterday,

         ·5· which is an email chain -- actually it's not an email
         ·6· chain.· No, it's just an email.· This is SWOCC 2801.
         ·7· If you could go ahead and scroll down.· Do you recall
         ·8· this email, Ms. Sperry?
         ·9· · · · A.· · Yes.
         10· · · · Q.· · What precipitated this email?
         11· · · · A.· · There was an assignment given for an APA
         12· paper by one of my colleagues and my colleague

         13· brought it in to me and informed me that she had

         14· graded the paper and it looked like Nicole was

         15· struggling with the nursing care planning process and
         16· she felt it may also be plagiarized.

         17· · · · Q.· · Your colleague was Robin Finney?
         18· · · · A.· · Yes.
         19· · · · Q.· · Your claim is that Robin Finney was the
         20· first one to suggest that it was plagiarized?
         21· · · · A.· · When she gave it to me she said it might
         22· be plagiarized.

         23· · · · Q.· · Did she document that in any written form?
         24· · · · A.· · I do not know.
YVer1f




         25· · · · Q.· · You say there in the top of that email, It



                                                                                       YVer1f




                                  Exhibit 82, Page 2 of 4
         Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 228 of 233


                                 Melissa Sperry· *· March 11, 2021                    41


         ·1· has been identified that many of your pathophysiology
         ·2· papers have been copied directly from online
         ·3· resources.· Do you see that?
         ·4· · · · A.· · Yes.

         ·5· · · · Q.· · Who did the identification?
         ·6· · · · A.· · I, after the paper was given to me, I took
         ·7· some of the paper and did a Google search to identify
         ·8· if it had been -- come from another source.
         ·9· · · · Q.· · So you were the one that identified the
         10· plagiarism?
         11· · · · A.· · Yes.
         12· · · · Q.· · And you go on to say in that that, This is

         13· known as plagiarism and is not acceptable per policy;

         14· is that right?

         15· · · · A.· · Yes.
         16· · · · Q.· · And what exactly is in this situation the

         17· plagiarism?
         18· · · · A.· · The paper was copied word for word from
         19· sources that were not cited.
         20· · · · Q.· · And it was copied without direct quotation
         21· marks, correct?
         22· · · · A.· · Correct.

         23· · · · Q.· · Okay.· And that -- we'll talk about that
         24· later.· Let's go down scroll down to the bottom of
YVer1f




         25· that first page.



                                                                                       YVer1f




                                  Exhibit 82, Page 3 of 4
         Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 229 of 233


                                 Melissa Sperry· *· March 11, 2021                    89


         ·1· · · · · · · · · REPORTER'S CERTIFICATE

         ·2
         · · STATE OF UTAH· · · · · ·)
         ·3· · · · · · · · · · · · · )· ss.
         · · COUNTY OF WASHINGTON· · )
         ·4

         ·5·   · · · · · · I, Ann Fleming, Registered Professional
         · ·   Reporter, do hereby certify:
         ·6
         · ·   · · · · · · That prior to being examined, the witness,
         ·7·   Melissa Sperry, was by me duly sworn to tell the truth,
         · ·   the whole truth, and nothing but the truth;
         ·8
         · ·   · · · · · · That said deposition was taken down by me
         ·9·   in stenotype on March 11, 2021, at the place therein
         · ·   named, and was thereafter transcribed and that a true
         10·   and correct transcription of said testimony is set
         · ·   forth in the preceding pages;
         11
         · ·   · · · · · · I further certify that, in accordance with
         12·   Rule 30(e), a request having been made to review the
         · ·   transcript, a reading copy was sent to Mr. Reese for
         13·   the witness to read and sign, and the original
         · ·   transcript will be delivered to Mr. Mark for
         14·   safekeeping.

         15·   · · · · · · I further certify that I am not kin or
         · ·   otherwise associated with any of the parties to said
         16·   cause of action and that I am not interested in the
         · ·   outcome thereof.
         17
         · ·   · · · · · · WITNESS MY HAND this 22nd day of March,
         18·   2021.

         19

         20· · · · · · · · · · · · · ____________________________

         21· · · · · · · · · · · · · Ann Fleming, RPR

         22

         23

         24
YVer1f




         25




                                  Exhibit 82, Page 4 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 230 of 233




                         Exhibit 83, Page 1 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 231 of 233




                         Exhibit 83, Page 2 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 232 of 233




                         Exhibit 83, Page 3 of 4
Case 6:19-cv-00283-MK   Document 37       Filed 05/28/21   Page 233 of 233




                         Exhibit 83, Page 4 of 4
